Exhibit 10.2.b
 


[Published CUSIP Number: ____]








CREDIT AGREEMENT




Dated as of May 11, 2006


among


KANSAS CITY POWER & LIGHT COMPANY,


CERTAIN LENDERS,


BANK OF AMERICA, N.A.,


as Administrative Agent,


JPMORGAN CHASE BANK, N.A.,


as Syndication Agent,


and


BNP PARIBAS, THE BANK OF TOKYO-MITSUBISHI UFJ,
LIMITED, CHICAGO BRANCH and WACHOVIA BANK N.A.,


as Co-Documentation Agents






BANC OF AMERICA SECURITIES LLC


and


J.P. MORGAN SECURITIES INC.


Joint Lead Arrangers and Joint Book Runners
 
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS



     
Page
ARTICLE I  DEFINITIONS
1
 
1.1
Definitions.
1
 
1.2
Accounting Principles.
14
 
1.3
Letter of Credit Amounts.
14
ARTICLE II  THE CREDITS
14
 
2.1
Commitment
14
 
2.2
Required Payments; Termination.
15
 
2.3
Ratable Loans.
15
 
2.4
Types of Advances; Minimum Amount.
15
 
2.5
Facility Fee; Utilization Fee.
15
 
2.6
Changes in Aggregate Commitment.
15
 
2.7
Optional Prepayments.
16
 
2.8
Method of Selecting Types and Interest Periods for New Advances.
17
 
2.9
Conversion and Continuation of Outstanding Advances.
17
 
2.10
Changes in Interest Rate, etc.
18
 
2.11
Rates Applicable After Default.
18
 
2.12
Meted of Payment.
19
 
2.13
Noteless Agreement; Evidence of Indebtedness.
19
 
2.14
Telephonic Notices.
20
 
2.15
Interest Payment Dates; Interest and Fee Basis.
20
 
2.16
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions.
20
 
2.17
Lending Installations.
21
 
2.18
Non-Receipt of Funds by the Administrative Agent.
21
 
2.19
Letters of Credit.
21
 
2.20
Extension of Advances, Interest Rates, Prepayments and Commitment
26
ARTICLE III  YIELD PROTECTION; TAXES
27
 
3.1
Yield Protection.
27
 
3.2
Changes in Capital Adequacy Regulations.
28
 
3.3
Availability of Types of Advances.
29
 
3.4
Funding Indemnification.
29
 
3.5
Taxes.
29
 
3.6
Lender Statements; Survival of Indemnity.
31
ARTICLE IV  CONDITIONS PRECEDENT
31
 
4.1
Initial Credit Extension.
31
 
4.2
Each Credit Extension.
32
ARTICLE V  REPRESENTATIONS AND WARRANTIES
33
 
5.1
Existence and Standing.
33
 
5.2
Authorization and Validity
33
 
5.3
No Conflict; Government Consent
34
 
5.4
Financial Statements
34
 
5.5
Material Adverse Change
34
 
5.6
Taxes
34

 
i
 

--------------------------------------------------------------------------------


 
5.7
Litigation; etc.
35
 
5.8
ERISA.
35
 
5.9
Accuracy of Information.
35
 
5.10
Regulation U.
35
 
5.11
Material Agreements.
35
 
5.12
Compliance With Laws.
36
 
5.13
Ownership of Properties.
36
 
5.14
Plan Assets; Prohibited Transactions.
36
 
5.15
Environmental Matters.
36
 
5.16
Investment Company Act.
36
 
5.17
Pari Passu Indebtedness.
36
 
5.18
Solvency.
37
ARTICLE VI  COVENANTS
37
 
6.1
Financial Reporting.
37
 
6.2
Permits, Etc.
39
 
6.3
Use of Proceeds.
39
 
6.4
Notice of Default.
39
 
6.5
Conduct of Business.
39
 
6.6
Taxes.
40
 
6.7
Insurance.
40
 
6.8
Compliance with Laws.
40
 
6.9
Maintenance of Properties; Books of Record.
40
 
6.10
Inspection.
41
 
6.11
Consolidations, Mergers and Sale of Assets.
41
 
6.12
Liens.
42
 
6.13
Affiliates.
45
 
6.14
ERISA.
45
 
6.15
Total Indebtedness to Total Capitalization
45
 
6.16
Restriction on Subsidiary Dividends.
45
ARTICLE VII  DEFAULTS
46
 
7.1
A Change of Control shall occur.
47
ARTICLES VIII  ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
48
 
8.1
Acceleration, Letter of Credit Account.
48
 
8.2
Amendments.
48
 
8.3
Preservation of Rights.
49
ARTICLE IX  GENERAL PROVISIONS
50
 
9.1
Survival of Representations.
50
 
9.2
Governmental Regulation.
50
 
9.3
Headings.
50
 
9.4
Entire Agreement.
50
 
9.5
Several Obligations; Benefits of this Agreement.
50
 
9.6
Expenses; Indemnification.
50
 
9.7
Numbers of Documents.
51
 
9.8
Accounting.
52
 
9.9
Severability of Provisions.
52
 
9.10
Nonliability of Lenders.
52

 
ii
 

--------------------------------------------------------------------------------


 
9.11
Limited Disclosure.
52
 
9.12
USA PATRIOT ACT NOTIFICATION.
53
 
9.13
Nonreliance.
53
 
9.14
No Advisory or Fiduciary Responsibility.
53
ARTICLE X THE ADMINISTRATIVE AGENT
54
 
10.1
Appointment and Authority.
54
 
10.2
Rights as a Lender.
54
 
10.3
Exculpatory Provisions.
55
 
10.4
Reliance by Administrative Agent.
56
 
10.5
Delegation of Duties.
56
 
10.6
Resignation of Administrative Agent.
56
 
10.7
Non-Reliance on Administrative Agent and Other Lenders.
57
 
10.8
No Other Duties, Etc.
57
 
10.9
Administrative Agent May File Proofs of Claim
57
ARTICLE XI  SETOFF; RATABLE PAYMENTS
58
 
11.1
Setoff.
58
 
11.2
Ratable Payments.
59
ARTICLE XII  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
59
 
12.1
Successors and Assigns.
59
 
12.2
Replacement of Lenders.
62
ARTICLE XIII  NOTICES
63
 
13.1
Notices.
63
 
13.2
Change of Address.
63
ARTICLE XIV  COUNTERPARTS
64
ARTICLES XV  OTHER AGENTS
64
ARTICLE XVI  CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
64
 
16.1
CHOICE OF LAW.
64
 
16.2
CONSENT TO JURISDICTION.
64
 
16.3
WAIVER OF JURY TRIAL.
65
ARTICLE XVII  TERMINATION OF EXISTING CREDIT FACILITY
65

 
iii
 

--------------------------------------------------------------------------------


 
SCHEDULES
     
I
II
III
IV
Commitments
Pricing Schedule
Processing & Recordation Fees
Certain Addresses for Notices
   
EXHIBITS
     
A
B
C
D
Form of Compliance Certificate
Form of Assignment and Assumption
Form of Wire Transfer Instructions
Form of Note

 
iv
 

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT


This Credit Agreement dated as of May 11, 2006 is among Kansas City Power &
Light Company, a Missouri corporation, the Lenders, JPMorgan Chase Bank, N.A.,
as Syndication Agent and Bank of America, N.A., as Administrative Agent. The
parties hereto agree as follows:


ARTICLE I


DEFINITIONS


1.1 Definitions.


As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of such
terms):


“Additional Commitment Lender” is defined in Section 2.20(d).


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Advance” means a borrowing hereunder (or conversion or continuation thereof)
consisting of the aggregate amount of the several Loans made on the same
Borrowing Date (or date of conversion or continuation) by the Lenders to the
Borrower of the same Type and, in the case of Eurodollar Advances, for the same
Interest Period.


“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities or by contract or otherwise.


“Agents” means, collectively, the Administrative Agent and the Syndication
Agent, and “Agent” means either of them.


“Aggregate Commitment” means the aggregate of the Commitments of all Lenders, as
changed from time to time pursuant to the terms hereof. The amount of the
Aggregate Commitment in effect as of the Closing Date is TWO HUNDRED FIFTY
MILLION DOLLARS ($250,000,000); provided however at such time as the Borrower
provides the Administrative Agent with a legal opinion satisfactory in form and
substance to the Administrative Agent confirming that the Borrower has received
all necessary governmental consents, approvals and authorization to incur up to
$400,000,000 or more of Obligations under this Agreement, the
 
 

--------------------------------------------------------------------------------



Aggregate Commitment shall be automatically increased on a pro rata basis to
FOUR HUNDRED MILLION DOLLARS ($400,000,000).


“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all Lenders.


“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.


“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Effective Rate plus 1/2 of 1% and (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate.” The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.


“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Approving Lenders” is defined in Section 2.20(e).


“Arrangers” means Banc of America Securities LLC and J.P. Morgan Securities
Inc., and “Arranger” means either of them.


“Article” means an article of this Agreement unless another document is
specifically referenced.


“Assignment Agreement” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.1(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, (i) in respect of any
Capitalized Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (ii) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Lease.
 
2
 

--------------------------------------------------------------------------------


“Authorized Officer” means any of the President, any Vice President, the Chief
Financial Officer or the Treasurer of the Borrower, in each case acting singly.


“Bank of America” means Bank of America, N.A. in its individual capacity and its
successors.


“BAS” means Banc of America Securities LLC.


“Borrower” means Kansas City Power & Light Company, a Missouri corporation, and
its permitted successors and assigns.


“Borrowing Date” means a date on which an Advance is made hereunder.


“Borrowing Notice” is defined in Section 2.8.


“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities and on which dealings
in United States dollars are carried on in the London interbank market and (ii)
for all other purposes, a day (other than a Saturday or Sunday) on which banks
generally are open in Chicago and New York City for the conduct of substantially
all of their commercial lending activities.


“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.


“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.


“Change of Control” means an event or series of events by which:



 
(i)
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
Great Plains or its Subsidiaries, or any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 33 1/3% or more of the equity
interests of Great Plains; or




 
(ii)
during any period of 12 consecutive months (or such lesser period of time as
shall have elapsed since the formation of Great Plains), a majority of the
members of the board of directors or other equivalent governing body of Great
Plains ceases to be composed of individuals (x) who were members of that board
or equivalent governing body on the first day of such period, (y) whose election
or nomination

 
3

--------------------------------------------------------------------------------




 
 
to that board or equivalent governing body was approved by individuals referred
to in clause (x) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (z) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (x) and (y) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body.

 
“Closing Date” means May 11, 2006.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.


“Commitment” means, for each Lender, the obligation of such Lender to make Loans
and to participate in Letters of Credit in an aggregate amount not exceeding the
amount set forth on Schedule I hereto or as set forth in any Assignment
Agreement relating to any assignment that has become effective pursuant to
Section 12.1(b), as such amount may be modified from time to time pursuant to
the terms hereof.


“Consolidated Net Income” means, for any period, for the Borrower and its
Consolidated Subsidiaries, the net income of the Borrower and its Consolidated
Subsidiaries from continuing operations, excluding extraordinary items for that
period.


“Consolidated Subsidiaries” means all Subsidiaries of the Borrower that are (or
should be) included when preparing the consolidated financial statements of the
Borrower.


“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Consolidated Subsidiaries, Shareholders’ Equity of the
Borrower and its Consolidated Subsidiaries on that date minus the Intangible
Assets of the Borrower and its Consolidated Subsidiaries on that date.


“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss.


“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.


“Conversion/Continuation Notice” is defined in Section 2.9.


“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit.


4
 

--------------------------------------------------------------------------------


“Default” means an event described in Article VII.


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the Issuers, and (ii) unless a Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.


“Eurodollar Advance” means an Advance which bears interest at the applicable
Eurodollar Rate.


“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Loan, a rate per annum (rounded to the nearest multiple of 1/16 of 1%)
determined by the Administrative Agent pursuant to the following formula:


Eurodollar Rate =
Eurodollar Base Rate 
1.00 - Eurodollar Reserve Percentage



Where,


      “Eurodollar Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their
 
5
 

--------------------------------------------------------------------------------


request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.


“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.


“Eurodollar Loan” means a Loan which bears interest at the applicable Eurodollar
Rate.


“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.


“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.


“Existing Credit Facility” means the credit agreement among the Borrower,
JPMorgan Chase Bank, N.A., as administrative agent and the other lenders party
thereto dated as of December 15, 2004, as amended or modified from time to time.


“Facility Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing at such time as set forth in the Pricing Schedule.


“Facility Termination Date” means (a) the later of (i) May 11, 2011 and (ii)
with respect to some or all of the Lenders if the facility termination date is
extended pursuant to Section 2.20, such extended facility termination date or
(b) any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.


“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.
 
6
 

--------------------------------------------------------------------------------


     “Fee Letter” means that certain fee letter dated April 6, 2006 among the
Agents, the Arrangers, the Borrower and Great Plains.


“Floating Rate Advance” means an Advance which bears interest at the Alternate
Base Rate.


“Floating Rate Loan” means a Loan which bears interest at the Alternate Base
Rate.


“FRB” means the Board of Governors of the Federal Reserve System.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements of the
Financial Accounting Standards Board.


“Great Plains” means Great Plains Energy Incorporated, a Missouri corporation.


“Great Plains Credit Agreement” means that certain Credit Agreement dated as of
the Closing Date among Great Plains, the financial institutions party thereto,
JPMorgan, as syndication agent and Bank of America, as administrative agent, as
amended or modified from time to time.


“including” means “including without limiting the generality of the following”.


“Indebtedness” means, as to any Person at a particular time, all of the
following, without duplication, to the extent recourse may be had to the assets
or properties of such Person in respect thereof: (i) all obligations of such
Person for borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (ii) any direct
or contingent obligations of such Person in the aggregate in excess of
$2,000,000 arising under letters of credit (including standby and commercial),
banker’s acceptances, bank guaranties, surety bonds and similar instruments;
(iii) net obligations of such Person under Swap Contracts; (iv) all obligations
of such Person to pay the deferred purchase price of property or services
(except trade accounts payable arising, and accrued expenses incurred, in the
ordinary course of business), and indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; (v) Capitalized Lease Obligations and
Synthetic Lease Obligations of such Person; and (vi) all Contingent Obligations
of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer,
 
7
 

--------------------------------------------------------------------------------


unless such Indebtedness is non-recourse to such Person. It is understood and
agreed that Indebtedness (including Contingent Obligations) shall not include
any obligations of the Borrower with respect to subordinated, deferrable
interest debt securities, and any related securities issued by a trust or other
special purpose entity in connection therewith, as long as the maturity date of
such debt is subsequent to the Facility Termination Date; provided that the
amount of mandatory principal amortization or defeasance of such debt prior to
the Facility Termination Date shall be included in this definition of
Indebtedness. The amount of any Capitalized Lease Obligation or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.


“Intangible Assets” means, assets that are considered to be intangible assets
under GAAP, including, but not limited to, customer lists, goodwill, computer
software, copyrights, trade names, trademarks, patents, franchises and licenses.


“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter;
provided that if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day; provided that if
said next succeeding Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Business Day.


“Issuer” means each of Bank of America, JPMorgan and any other Lender approved
by the Borrower and the Administrative Agent, in each case in its capacity as an
issuer of Letters of Credit hereunder.


“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application and any other document, agreement and instrument entered into by the
applicable Issuer and the Borrower or in favor of the applicable Issuer and
relating to such Letter of Credit.


“JPMorgan” means JPMorgan Chase Bank, N.A. in its individual capacity, and its
successors.


“LC Collateral Account” is defined in Section 2.19(k).


“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.


“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.17.
 
8
 

--------------------------------------------------------------------------------

 
“Letter of Credit” is defined in Section 2.19(a).


“Letter of Credit Application” is defined in Section 2.19(c).


“Letter of Credit Fee” is defined in Section 2.19(d).


“Letter of Credit Fee Rate” means, at any time, the percentage rate per annum
applicable to Letter of Credit Fees at such time as set forth in the Pricing
Schedule.


“Letter of Credit Obligations” means, at any time, the sum, without duplication,
of (i) the aggregate undrawn stated amount of all Letters of Credit at such time
plus (ii) the aggregate unpaid amount of all Reimbursement Obligations at such
time.


“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).


“Loan” means, with respect to a Lender, such Lender’s loans made pursuant to
Article II (or any conversion or continuation thereof).


“Loan Documents” means this Agreement, each Note issued pursuant to
Section 2.13, each Letter of Credit, each Letter of Credit Application and the
Fee Letter.


“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Agents, the Lenders or the Issuers thereunder.


“Material Indebtedness” is defined in Section 7.5.


“Modification” and “Modify” are defined in Section 2.19(a).


“Moody’s” means Moody’s Investors Service, Inc.


“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.


“Non-Extending Lender” is defined in Section 2.20(b).


“Non-U.S. Lender” is defined in Section 3.5(iv).


“Note” is defined in Section 2.13.
 
9
 

--------------------------------------------------------------------------------


“Notice Date” is defined in Section 2.20(b).


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations and accrued and unpaid interest
thereon, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to any Lender, any Issuer,
either Agent or any indemnified party arising under any Loan Document.


“Other Taxes” is defined in Section 3.5(ii).


“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) its Pro Rata Share of the Letter of Credit Obligations at such time.


“Participant” is defined in Section 12.1(d).


“Payment Date” means the last Business Day of each March, June, September and
December.


“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.


“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.


“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.


“Pricing Schedule” means Schedule II attached hereto identified as such.


“Prime Rate” means a rate per annum equal to the prime rate of interest
announced by Bank of America from time to time (which is not necessarily the
lowest rate charged to any customer). The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.


“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned or leased
by such Person.


“Pro Rata Share” means, with respect to any Lender on any date of determination,
the percentage which the amount of such Lender’s Commitment is of the Aggregate
Commitment (or, if the Commitments have terminated, which such Lender’s
Outstanding Credit Exposure is
 
10
 

--------------------------------------------------------------------------------



of the Aggregate Outstanding Credit Exposure) as of such date. For purposes of
determining liability for any indemnity obligation under Section 2.19(j) or
9.6(iii), each Lender’s Pro Rata Share shall be determined as of the date the
applicable Issuer or the Administrative Agent notifies the Lenders of such
indemnity obligation (or, if such notice is given after termination of this
Agreement, as of the date of such termination).


“Register” is defined in Section 12.1(c).


“Regulation D” means Regulation D of the FRB as from time to time in effect and
any successor thereto or other regulation or official interpretation of the FRB
relating to reserve requirements applicable to member banks of the Federal
Reserve System.


“Regulation U” means Regulation U of the FRB as from time to time in effect and
any successor or other regulation or official interpretation of the FRB relating
to the extension of credit by banks for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.


“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the Issuers for
amounts paid by the Issuers in respect of any one or more drawings under Letters
of Credit.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.


“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the Aggregate Outstanding
Credit Exposure.


“Re-Transfer” is defined in Section 2.6(b).


“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.


“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.


“SEC” means the Securities and Exchange Commission.
 
11
 

--------------------------------------------------------------------------------


“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.


“Shareholders’ Equity” means, as of any date of determination for the Borrower
and its Consolidated Subsidiaries on a consolidated basis, shareholders’ equity
as of that date determined in accordance with GAAP.


“Significant Subsidiary” means, at any time, each Subsidiary which (i) as of the
date of determination, owns consolidated assets equal to or greater than 15% of
the consolidated assets of the Borrower and its Subsidiaries or (ii) which had
consolidated net income from continuing operations (excluding extraordinary
items) during the four most recently ended fiscal quarters equal to or greater
than 15% of Consolidated Net Income during such period.


“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.


“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, (ii)
any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled; or
(iii) any other Person the operations and/or financial results of which are
required to be consolidated with those of such first Person in accordance with
GAAP. Unless otherwise expressly stated, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.


“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Consolidated Subsidiaries as would
be shown in the consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as at the beginning of the twelve-month period ending
with the month in which such determination is made, or (ii) is responsible for
more than 10% of the consolidated net sales or of the Consolidated Net Income of
the Borrower and its Consolidated Subsidiaries as reflected in the financial
statements referred to in clause (i) above.


“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transaction, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms
 
12
 

--------------------------------------------------------------------------------

and conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Syndication Agent” means JPMorgan, in its capacity as syndication agent
hereunder, and not in its individual capacity as a Lender, and any successor
thereto.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (i)
a so-called synthetic or off-balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.


“’34 Act Reports” means the periodic reports of the Borrower filed with the SEC
on Forms 10-K, 10-Q and 8-K (or any successor forms thereto).


“Total Capitalization” means Total Indebtedness of the Borrower and its
Consolidated Subsidiaries plus the sum of (i) Shareholder’s Equity (without
giving effect to the application of FASB Statement No. 133 or 149) and (ii) to
the extent not otherwise included in Indebtedness or Shareholder’s Equity,
preferred and preference stock and securities of the Borrower and its
Subsidiaries included in a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries in accordance with GAAP.


“Total Indebtedness” means all Indebtedness of the Borrower and its Consolidated
Subsidiaries on a consolidated basis (and without duplication), excluding
Indebtedness arising under Swap Contracts entered into in the ordinary course of
business to hedge bona fide transactions and business risks and not for
speculation.


“Transfer” is defined in Section 2.6(b).


“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.


“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


“Utilization Fee Rate” means, at any time, the percentage rate per annum at
which utilization fees are accruing at such time as set forth in the Pricing
Schedule.
 
13
 

--------------------------------------------------------------------------------



“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.


1.2 Accounting Principles.


Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied; provided that if the Borrower notifies the Administrative
Agent that the Borrower wishes to amend any covenant in Section 6 to eliminate
the effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend any covenant in Section 6 for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.


1.3 Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.


ARTICLE II


THE CREDITS


2.1 Commitment.


From and including the date of this Agreement and prior to the Facility
Termination Date, subject to the terms and conditions set forth in this
Agreement, (a) each Lender severally agrees to make Loans to the Borrower from
time to time in amounts not to exceed in the aggregate at any one time
outstanding the amount of its Commitment and (b) each Issuer agrees to issue
Letters of Credit for the account of the Borrower from time to time (and each
Lender severally agrees to participate in each such Letter of Credit as more
fully set forth in Section 2.19); provided (i) that the Aggregate Outstanding
Credit Exposure shall not at any time exceed the Aggregate Commitment; and (ii)
the Outstanding Credit Exposure of any Lender shall not at any time exceed the
amount of such Lender’s Commitment. Subject to the terms of
 
14
 

--------------------------------------------------------------------------------

this Agreement, the Borrower may borrow, repay and reborrow at any time prior to
the Facility Termination Date. The Commitments shall expire on the Facility
Termination Date.


2.2 Required Payments; Termination.


The Borrower shall (a) repay the principal amount of all Advances made to it on
the Facility Termination Date and (b) deposit into the LC Collateral Account on
the Facility Termination Date an amount in immediately available funds equal to
the aggregate stated amount of all Letters of Credit that will remain
outstanding after the Facility Termination Date.


2.3 Ratable Loans.


Each Advance hereunder shall consist of Loans made from the several Lenders
ratably in proportion to their respective Pro Rata Shares.


2.4 Types of Advances; Minimum Amount.


The Advances may be Floating Rate Advances or Eurodollar Advances, or a
combination thereof, selected by the Borrower in accordance with Sections 2.8
and 2.9. Each Eurodollar Advance shall be in the amount of $5,000,000 or a
higher integral multiple of $1,000,000, and each Floating Rate Advance shall be
in the amount of $1,000,000 or an integral multiple thereof.


2.5 Facility Fee; Utilization Fee.


The Borrower agrees to pay to the Administrative Agent for the account of each
Lender (a) a facility fee at a per annum rate equal to the Facility Fee Rate on
such Lender’s Commitment (regardless of usage) from the date hereof to but
excluding the Facility Termination Date, payable on each Payment Date and on the
Facility Termination Date and, if applicable, thereafter on demand and (b) a
utilization fee at a rate per annum equal to the Utilization Fee Rate on such
Lender’s Outstanding Credit Exposure for any date on which the Aggregate
Outstanding Credit Exposure exceeds 50% of the Aggregate Commitment such
utilization fee to be payable on each Payment Date, on the Facility Termination
Date and, if applicable, thereafter on demand.


2.6 Changes in Aggregate Commitment.


(a) The Borrower may permanently reduce the Aggregate Commitment in whole, or in
part ratably among the Lenders (according to their respective Pro Rata Shares)
in integral multiples of $5,000,000, upon at least three Business Days’ prior
written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction; provided that the amount of the Aggregate
Commitment may not be reduced below the Aggregate Outstanding Credit Exposure.
All accrued facility fees and utilization fees shall be payable on the effective
date of any termination of the obligations of the Lenders to make Loans
hereunder.


(b) (i) Subject to Section 4.2, the Borrower and Great Plains may, by joint
election in a written notice to the Administrative Agent (which shall promptly
provide a copy of such notice to the Lenders) and the “Administrative Agent”
under the Great Plains Credit Agreement,
 
15
 

--------------------------------------------------------------------------------

 
transfer up to $200,000,000 of the unused Commitments (as such term is defined
in the Great Plains Credit Agreement) from the Great Plains Credit Agreement to
the Commitments hereunder (any such addition, a “Transfer”) and (ii) subject to
Section 4.2 of the Great Plains Credit Agreement, the Borrower and Great Plains
may, by joint election in a written notice to the Administrative Agent (which
shall promptly provide a copy of such notice to the Lenders) and the
“Administrative Agent” under the Great Plains Credit Agreement, re-transfer up
to $200,000,000 of the unused Commitments previously transferred to this
Agreement from the Great Plains Credit Agreement pursuant to subclause (b)(i)
above back to the Commitments (as such term is defined in the Great Plains
Credit Agreement) under the Great Plains Credit Agreement (any such reduction, a
“Re-Transfer”). For the avoidance of doubt, the parties acknowledge and agree
that after giving effect to any Transfer or Re-Transfer contemplated in
subclauses (i) and (ii) above, (x) the aggregate Commitments hereunder shall not
exceed $600,000,000, (y) the aggregate Commitments under and as defined in the
Great Plains Credit Agreement shall not exceed $600,000,000 and (z) the
aggregate commitments under both this Agreement and the Great Plains Credit
Agreement shall not exceed $1,000,000,000.
 
(c) On the effective date of a Transfer, which shall be specified in the notice
delivered pursuant to Section 2.6(b)(i) and which shall not be less than five
(5) Business Days subsequent to the date of giving of such notice, then subject
to the satisfaction of the conditions precedent specified in Section 4.2, (i)
the Commitments hereunder shall be ratably increased by the aggregate amount
specified in such notice and (ii) the aggregate amount of the “Commitments”
under and as defined in the Great Plains Credit Agreement shall be ratably
decreased by such amount. Such Transfer and the consequent decreases and
increases shall be irrevocable subject, however, to subsequent permissible
Re-Transfers in accordance with the terms hereof.


(d) On the effective date of a Re-Transfer, which shall be specified in the
notice delivered pursuant to Section 2.6(b)(ii) and which shall not be less than
five (5) Business Days subsequent to the date of giving of such notice, then
subject to the satisfaction of the conditions precedent specified in Section 4.2
of the Great Plains Credit Agreement, (i) the Commitments hereunder shall be
ratably decreased by the aggregate amount specified in such notice and (ii) the
aggregate amount of the “Commitments” under and as defined in the Great Plains
Credit Agreement shall be ratably increased by such amount. Such Re-Transfer and
the consequent decreases and increases shall be irrevocable.
 
2.7 Optional Prepayments.


(a) The Borrower may from time to time prepay Floating Rate Advances upon one
Business Day’s prior notice to the Administrative Agent, without penalty or
premium. Each partial prepayment of Floating Rate Advances shall be in an
aggregate amount of $1,000,000 or an integral multiple thereof.


(b) The Borrower may from time to time prepay Eurodollar Advances (subject to
the payment of any funding indemnification amounts required by Section 3.4) upon
three Business Days’ prior notice to the Administrative Agent, without penalty
or premium. Each partial
 
16
 

--------------------------------------------------------------------------------

 
prepayment of Eurodollar Advances shall be in an aggregate amount of $5,000,000
or a higher integral multiple of $1,000,000.


(c) All prepayments of Advances shall be applied ratably to the Loans of the
Lenders in accordance with their respective Pro Rata Shares.


2.8 Method of Selecting Types and Interest Periods for New Advances.


The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to time.
The Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) not later than noon (Charlotte, North Carolina time) on the
Borrowing Date of each Floating Rate Advance and not later than noon (Charlotte,
North Carolina time) three Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:


(i) the Borrowing Date, which shall be a Business Day, of such Advance,


(ii) the aggregate amount of such Advance,


(iii) the Type of Advance selected, and


(iv) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.


Not later than 1:00 p.m. (Charlotte, North Carolina time) on each Borrowing
Date, each Lender shall make available its Loan or Loans in funds immediately
available to the Administrative Agent at its address specified pursuant to
Article XIII. The Administrative Agent will make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.


2.9 Conversion and Continuation of Outstanding Advances.


Floating Rate Advances shall continue as Floating Rate Advances unless and until
such Floating Rate Advances are converted into Eurodollar Advances pursuant to
this Section 2.9 or are repaid in accordance with Section 2.7. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period. Subject to the terms of Section 2.4, the Borrower may elect
from time to time to convert all or any part of a Floating Rate Advance into a
Eurodollar Advance. The Borrower shall give the Administrative Agent irrevocable
notice (a “Conversion/Continuation Notice”) of each conversion of a Floating
Rate Advance into a Eurodollar Advance or continuation of a Eurodollar Advance
not later than 11:00 a.m.
 
17
 

--------------------------------------------------------------------------------


(Charlotte, North Carolina time) at least three Business Days prior to the date
of the requested conversion or continuation, specifying:


(i) the requested date, which shall be a Business Day, of such conversion or
continuation,


(ii) the aggregate amount and Type of the Advance which is to be converted or
continued, and


(iii) the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.


2.10 Changes in Interest Rate, etc.


Each Floating Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is automatically converted from a Eurodollar Advance into a Floating Rate
Advance pursuant to Section 2.9, to but excluding the date it is paid or is
converted into a Eurodollar Advance pursuant to Section 2.9 hereof, at a rate
per annum equal to the Alternate Base Rate for such day. Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate.
Each Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined by the Administrative Agent as applicable to such
Eurodollar Advance based upon the Borrower’s selections under Sections 2.8 and
2.9 and otherwise in accordance with the terms hereof. No Interest Period may
end after the Facility Termination Date.


2.11 Rates Applicable After Default.


Notwithstanding anything to the contrary contained in Section 2.8 or 2.9, during
the continuance of a Default or Unmatured Default the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that no Advance may be made as, converted into or continued as a
Eurodollar Advance. During the continuance of a Default the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each Eurodollar Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus 2% per annum, (ii) each Floating Rate Advance shall bear
interest at a rate per annum equal to the Alternate Base Rate in effect from
time to time plus 2% per annum and (iii) the Letter of Credit Fee Rate shall be
increased by 2% per annum; provided that, during the continuance of a Default
under Section 7.6 or 7.7, the interest rates set forth in clauses (i) and (ii)
above and the increase in the Letter of Credit Fee Rate set forth in
clause (iii) above shall be
 
18
 

--------------------------------------------------------------------------------


applicable to all applicable Credit Extensions without any election or action on
the part of the Administrative Agent or any Lender.


2.12 Method of Payment.


All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIII,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by 1:00 p.m. (Charlotte,
North Carolina time) on the date when due and shall be applied ratably by the
Administrative Agent among the Lenders in accordance with their respective Pro
Rata Shares. Each payment delivered to the Administrative Agent for the account
of any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at its
address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender.


2.13 Noteless Agreement; Evidence of Indebtedness.


(i) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.


(ii) The Administrative Agent shall also maintain accounts in which it will
record (a) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (c) the original stated amount of each Letter of Credit and
the amount of Letter of Credit Obligations outstanding at any time and (d) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.


(iii) The entries maintained in the accounts maintained pursuant to clauses (i)
and (ii) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided that the failure of the Administrative
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.


(iv) Any Lender may request that its Loans be evidenced by a promissory note
substantially in the form of Exhibit D (a “Note”). In such event, the Borrower
shall prepare, execute and deliver to such Lender a Note payable to the order of
such Lender. Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (including after any assignment pursuant to Section 12.1(b))
be represented by one or more Notes payable to the order of the payee named
therein or any assignee pursuant to Section 12.1(b), except to the extent that
any such Lender or assignee subsequently returns any such Note for cancellation
and requests that such Loans once again be evidenced as described in clauses (i)
and (ii) above.
 
19
 

--------------------------------------------------------------------------------



2.14 Telephonic Notices.


The Borrower hereby authorizes the Lenders and the Administrative Agent to
extend, convert or continue Advances, effect selections of Types of Advances and
to transfer funds based on telephonic notices made by any person or persons the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of the Borrower. The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice signed by an
Authorized Officer. If the written confirmation differs in any material respect
from the action taken by the Administrative Agent and the Lenders, the records
of the Administrative Agent and the Lenders shall govern absent manifest error.


2.15 Interest Payment Dates; Interest and Fee Basis.


Interest accrued on each Floating Rate Advance shall be payable on each Payment
Date, commencing with the first such date to occur after the date hereof, and at
maturity. Interest accrued on each Eurodollar Advance shall be payable on the
last day of its applicable Interest Period, on any date on which such Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at maturity.
Interest accrued on each Eurodollar Advance having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period. All computations of interest for Floating
Rate Loans when the Alternate Base Rate is determined by the Prime Rate shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of interest and fees shall be calculated
for actual days elapsed on the basis of a 360-day year. Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to 1:00 p.m. (Charlotte, North Carolina
time) at the place of payment (it being understood that the Administrative Agent
shall be deemed to have received a payment prior to 1:00 p.m. (Charlotte, North
Carolina time) if (x) the Borrower has provided the Administrative Agent with
evidence satisfactory to the Administrative Agent that the Borrower has
initiated a wire transfer of such payment prior to such time and (y) the
Administrative Agent actually receives such payment on the same Business Day on
which such wire transfer was initiated). If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.


2.16 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions.


Promptly after receipt thereof, the Administrative Agent will notify each Lender
of the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
The Administrative Agent will notify each Lender of the interest rate applicable
to each Eurodollar Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.
The Administrative Agent will also promptly
 
20
 

--------------------------------------------------------------------------------

notify each Lender of any increase or reduction of the Aggregate Commitments
pursuant to the terms hereof.
 
2.17 Lending Installations.


Each Lender may book its Loans at any Lending Installation selected by such
Lender and may change its Lending Installation from time to time. All terms of
this Agreement shall apply to any such Lending Installation and the Loans and
any Notes issued hereunder shall be deemed held by each Lender for the benefit
of such Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Borrower in accordance with Article XIII, designate
replacement or additional Lending Installations through which Loans will be made
by it and for whose account Loan payments are to be made.


2.18 Non-Receipt of Funds by the Administrative Agent.


Unless the Borrower or a Lender, as the case may be, notifies the Administrative
Agent prior to the date on which it is scheduled to make payment to the
Administrative Agent of (i) in the case of a Lender, the proceeds of a Loan or
(ii) in the case of the Borrower, a payment of principal, interest or fees to
the Administrative Agent for the account of the Lenders, that it does not intend
to make such payment, the Administrative Agent may assume that such payment has
been made. The Administrative Agent may, but shall not be obligated to, make the
amount of such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (y) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.


2.19 Letters of Credit.


(a) Issuance. Each Issuer hereby agrees, on the terms and conditions set forth
in this Agreement, to issue standby letters of credit (each a “Letter of
Credit”) and to extend, increase, decrease or otherwise modify Letters of Credit
(“Modify,” and each such action a “Modification”) from time to time from and
including the date of this Agreement and prior to the Facility Termination Date
upon the request of the Borrower; provided that immediately after each such
Letter of Credit is issued or Modified, the Aggregate Outstanding Credit
Exposure shall not exceed the Aggregate Commitment. No Letter of Credit shall
have an expiry date later than the date that is five days prior to the scheduled
Facility Termination Date.


(b) Participations. Upon the issuance or Modification by any Issuer of a Letter
of Credit in accordance with this Section 2.19, such Issuer shall be deemed,
without further action by any Person, to have unconditionally and irrevocably
sold to each Lender, and each Lender shall be deemed, without further action by
any Person, to have unconditionally and irrevocably
 
21
 

--------------------------------------------------------------------------------

 
purchased from such Issuer, a participation in such Letter of Credit (and each
Modification thereof) and the related Letter of Credit Obligations in proportion
to its Pro Rata Share.


(c) Notice. Subject to Section 2.19(a), the Borrower shall give the applicable
Issuer and the Administrative Agent notice prior to 11:00 a.m. (Charlotte, North
Carolina time) at least three Business Days (or such lesser period of time as
such Issuer may agree in its sole discretion) prior to the proposed date of
issuance or Modification of each Letter of Credit, specifying the beneficiary,
the proposed date of issuance (or Modification) and the expiry date of such
Letter of Credit, and describing the proposed terms of such Letter of Credit and
the nature of the transactions proposed to be supported thereby. Upon receipt of
such notice, the applicable Issuer shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Lender, of the
contents thereof and of the amount of such Lender’s participation in such
proposed Letter of Credit. The issuance or Modification by an Issuer of any
Letter of Credit shall, in addition to the conditions precedent set forth in
Article IV (the satisfaction of which such Issuer shall have no duty to
ascertain, it being understood, however, that such Issuer shall not issue any
Letter of Credit if it has received written notice from the Borrower, the
Administrative Agent or any Lender one day prior to the proposed date of
issuance, that any such condition precedent has not been satisfied), be subject
to the conditions precedent that such Letter of Credit shall be satisfactory to
such Issuer and that the Borrower shall have executed and delivered such
application agreement and/or such other instruments and agreements relating to
such Letter of Credit as such Issuer shall have reasonably requested (each a
“Letter of Credit Application”). In the event of any conflict between the terms
of this Agreement and the terms of any Letter of Credit Application, the terms
of this Agreement shall control.


(d) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent,
for the account of the Lenders ratably in accordance with their respective Pro
Rata Shares, with respect to each Letter of Credit, a letter of credit fee (the
“Letter of Credit Fee”) at a per annum rate equal to the Letter of Credit Fee
Rate in effect from time to time on the daily maximum amount available under
such Letter of Credit, such fee to be payable in arrears on each Payment Date,
on the Facility Termination Date and, if applicable, thereafter on demand. The
Borrower shall also pay to each Issuer for its own account (x) a fronting fee in
the amount agreed to by such Issuer and the Borrower from time to time, with
such fee to be payable in arrears on each Payment Date, and (y) documentary and
processing charges in connection with the issuance or Modification of and draws
under Letters of Credit in accordance with such Issuer’s standard schedule for
such charges as in effect from time to time.


(e) Administration; Reimbursement by Lenders. Upon receipt from the beneficiary
of any Letter of Credit of any demand for payment under such Letter of Credit,
the applicable Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each Lender of the
amount to be paid by such Issuer as a result of such demand and the proposed
payment date (the “Letter of Credit Payment Date”). The responsibility of any
Issuer to the Borrower and each Lender shall be only to determine that the
documents delivered under each Letter of Credit issued by such Issuer in
connection with a demand for payment are in conformity in all material respects
with such Letter of Credit. Each Issuer shall endeavor to exercise the same care
in its issuance and administration of Letters of Credit as it does with respect
to letters of credit in which no participations are granted, it being understood
that in the
 
22
 

--------------------------------------------------------------------------------

 
absence of any gross negligence or willful misconduct by such Issuer, each
Lender shall be unconditionally and irrevocably obligated, without regard to the
occurrence of any Default or any condition precedent whatsoever, to reimburse
such Issuer on demand for (i) such Lender’s Pro Rata Share of the amount of each
payment made by such Issuer under each Letter of Credit to the extent such
amount is not reimbursed by the Borrower pursuant to Section 2.19(f) below, plus
(ii) interest on the foregoing amount, for each day from the date of the
applicable payment by such Issuer to the date on which such Issuer is reimbursed
by such Lender for its Pro Rata Share thereof, at a rate per annum equal to the
Federal Funds Effective Rate or, beginning on third Business Day after demand
for such amount by such Issuer, the rate applicable to Floating Rate Advances.


(f) Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each Issuer through the Administrative
Agent on or before the applicable Letter of Credit Payment Date for any amount
to be paid by such Issuer upon any drawing under any Letter of Credit, without
presentment, demand, protest or other formalities of any kind; provided that the
Borrower shall not be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Borrower which the Borrower proves were
caused by (i) the willful misconduct or gross negligence of such Issuer in
determining whether a request presented under any Letter of Credit complied with
the terms of such Letter of Credit or (ii) such Issuer’s failure to pay under
any Letter of Credit after the presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit. All such
amounts paid by an Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the rate applicable to Floating Rate Advances. The
Administrative Agent will pay to each Lender ratably in accordance with its Pro
Rata Share all amounts received by it from the Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Letter of Credit, but only to the extent such Lender made payment to the
applicable Issuer in respect of such Letter of Credit pursuant to
Section 2.19(e).


(g) Obligations Absolute. The Borrower’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any Issuer, any Lender or any beneficiary
of a Letter of Credit. The Borrower further agrees with the Issuers and the
Lenders that neither any Issuer nor any Lender shall be responsible for, and the
Borrower’s Reimbursement Obligation in respect of any Letter of Credit shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Letter of
Credit or any financing institution or other party to whom any Letter of Credit
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Letter of Credit or any
such transferee. No Issuer shall be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. The Borrower agrees that
any action taken or omitted by any Issuer or any Lender under or in connection
with any Letter of Credit and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon the Borrower and
shall not put any Issuer or any
 
23
 

--------------------------------------------------------------------------------

Lender under any liability to the Borrower. Nothing in this Section 2.19(g) is
intended to limit the right of the Borrower to make a claim against any Issuer
for damages as contemplated by the proviso to the first sentence of
Section 2.19(f).


(h) Actions of Issuers. Each Issuer shall be entitled to rely, and shall be
fully protected in relying, upon any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such Issuer. Each
Issuer shall be fully justified in failing or refusing to take any action under
this Agreement unless it shall first have received such advice or concurrence of
the Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.19, each Issuer shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and any future holder of a
participation in any Letter of Credit issued by such Issuer.


(i) Indemnification. The Borrower agrees to indemnify and hold harmless each
Lender, each Issuer and the Administrative Agent, and their respective
directors, officers, agents and employees, from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Person may incur
(or which may be claimed against such Person by any other Person whatsoever) by
reason of or in connection with the issuance, execution and delivery or transfer
of or payment or failure to pay under any Letter of Credit or any actual or
proposed use of any Letter of Credit, including any claims, damages, losses,
liabilities, costs or expenses which any Issuer may incur by reason of or in
connection with (i) the failure of any other Lender to fulfill or comply with
its obligations to such Issuer hereunder (but nothing herein contained shall
affect any right the Borrower may have against any defaulting Lender) or (ii) by
reason of or on account of such Issuer issuing any Letter of Credit which
specifies that the term “Beneficiary” therein includes any successor by
operation of law of the named Beneficiary, but which Letter of Credit does not
require that any drawing by any such successor Beneficiary be accompanied by a
copy of a legal document, satisfactory to such Issuer, evidencing the
appointment of such successor Beneficiary; provided that the Borrower shall not
be required to indemnify any Person for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(x) the willful misconduct or gross negligence of any Issuer in determining
whether a request presented under any Letter of Credit issued by such Issuer
complied with the terms of such Letter of Credit or (y) any Issuer’s failure to
pay under any Letter of Credit issued by it after the presentation to it of a
request strictly complying with the terms and conditions of such Letter of
Credit. Nothing in this Section 2.19(i) is intended to limit the obligations of
the Borrower under any other provision of this Agreement.


(j) Lenders’ Indemnification. Each Lender shall, ratably in accordance with its
Pro Rata Share, indemnify each Issuer and its Affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense
 
24
 

--------------------------------------------------------------------------------

 
(including reasonable counsel fees and charges), claim, demand, action, loss or
liability (except such as result from such indemnitees’ gross negligence or
willful misconduct or such Issuer’s failure to pay under any Letter of Credit
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Letter of Credit) that such indemnitees may
suffer or incur in connection with this Section 2.19 or any action taken or
omitted by such indemnitees hereunder.


(k) LC Collateral Account. The Borrower agrees that it will establish on the
Facility Termination Date (or on such earlier date as may be required pursuant
to Section 8.1), and thereafter maintain so long as any Letter of Credit
Obligation remains outstanding or any other amount is payable to any Issuer or
the Lenders in respect of any Letter of Credit, a special collateral account
pursuant to arrangements satisfactory to the Administrative Agent (the “LC
Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIII, in the name of the Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Lenders, and in which the Borrower shall have no interest other than as set
forth in Section 8.1. The Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders
and the Issuers, a security interest in all of the Borrower’s right, title and
interest in and to all funds which may from time to time be on deposit in the LC
Collateral Account, to secure the prompt and complete payment and performance of
the Obligations. The Administrative Agent will invest any funds on deposit from
time to time in the LC Collateral Account in certificates of deposit of Bank of
America having a maturity not exceeding 30 days. If funds are deposited in the
LC Collateral Account pursuant to Section 2.2(b) and the provisions of
Section 8.1 are not applicable, then the Administrative Agent shall release from
the LC Collateral Account to the Borrower, upon the request of the Borrower, an
amount equal to the excess (if any) of all funds in the LC Collateral Account
over the Letter of Credit Obligations.
 
(l) Issuers’ Obligation to Issue Letters of Credit. No Issuer shall be under any
obligation to issue any Letter of Credit if:
 
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuer from issuing such
Letter of Credit, or any law applicable to such Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuer shall prohibit, or request that
such Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which such Issuer in good faith
deems material to it;
 
(ii) the issuance of such Letter of Credit would violate one or more policies of
such Issuer applicable to letters of credit generally; or


(iii) except as otherwise agreed by the Administrative Agent and the applicable
Issuer, such Letter of Credit is in an initial stated amount less than $250,000.

 
25
 

--------------------------------------------------------------------------------

 
(m) Rights as a Lender. In its capacity as a Lender, each Issuer shall have the
same rights and obligations as any other Lender.
 
2.20 Extension of Facility Termination Date.


(a) Request for Extension. The Borrower may by notice to the Administrative
Agent (who shall promptly notify the Lenders) given not more than 60 days and
not less than 45 days prior to any anniversary of the Closing Date, request that
each Lender extend the Facility Termination Date for an additional one year from
the then existing Facility Termination Date; provided, that the Borrower shall
only be permitted to exercise this extension option two times during the term of
the Agreement.


(b) Lenders Election to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than 15
days following the receipt of notice of such request from the Administrative
Agent (the “Notice Date”), advise the Administrative Agent in writing whether or
not such Lender agrees to such extension (and each Lender that determines not to
so extend its Facility Termination Date (a “Non-Extending Lender”) shall notify
the Administrative Agent of such fact promptly after such determination (but in
any event no later than the Notice Date) and any Lender that does not so advise
the Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.


(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date 15 days after the Notice Date (or, if such date is not a Business Day, on
the next preceding Business Day).


(d) Additional Commitment Lenders. The Borrower shall have the right on or
before the applicable anniversary of the Closing Date to replace each
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 12.2, each of which Additional Commitment
Lenders shall have entered into an Assignment Agreement pursuant to which such
Additional Commitment Lender shall, undertake, a Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Commitment shall be in
addition to such Lender’s Commitment hereunder on such date) and shall be a
“Lender” for all purposes of this Agreement.


(e) Minimum Extension Requirement. If all of the Lenders agree to any such
request for extension of the Facility Termination Date then the Facility
Termination for all Lenders shall be extended for the additional one year, as
applicable. If there exists any Non-Extending Lenders then the Borrower shall
(i) withdraw its extension request and the Facility Termination Date will remain
unchanged or (ii) provided that the Required Lenders (but for the avoidance of
doubt, not including any Additional Commitment Lenders) have agreed to the
extension request (such Lenders agreeing to such extension, the “Approving
Lenders”), then the Borrower may extend the Facility Termination Date solely as
to the Approving Lenders and the Additional Commitment Lenders with a reduced
amount of Aggregate Commitments during such extension period equal to the
aggregate
 
26
 

--------------------------------------------------------------------------------

 
Commitments of the Approving Lenders and the Additional Commitment Lenders; it
being understood that (A) the Facility Termination Date relating to any
Non-Extending Lenders not replaced by an Additional Commitment Lender shall not
be extended and the repayment of all obligations owed to them and the
termination of their Commitments shall occur on the already existing Facility
Termination Date and (B) the Facility Termination Date relating to the Approving
Lenders and the Additional Commitment Lenders shall be extended for an
additional year, as applicable.


(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
any extension of the Facility Termination Date pursuant to this Section shall
not be effective with respect to any Lender unless:


(i) no Default or Unmatured Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;


(ii) the representations and warranties contained in Article V are true and
correct on and as of the date of such extension except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date; and


(iii) on any Facility Termination Date, the Borrower shall prepay any Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 3.4) to the extent necessary to keep outstanding Loans ratable with any
revised Pro Rata Shares of the respective Lenders effective as of such date.
 
ARTICLE III 


YIELD PROTECTION; TAXES


3.1 Yield Protection.


If, on or after the date of this Agreement, the adoption of any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender, any
applicable Lending Installation or any Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:


(i) subjects any Lender, any applicable Lending Installation or any Issuer to
any Taxes, or changes the basis of taxation of payments (other than with respect
to Excluded Taxes) to any Lender in respect of its Eurodollar Loans or Letters
of Credit or participations therein, or
 
27

--------------------------------------------------------------------------------

 
(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender, any applicable Lending
Installation or any Issuer (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or


(iii) imposes any other condition the result of which is to increase the cost to
any Lender, any applicable Lending Installation or any Issuer of making, funding
or maintaining its Eurodollar Loans or of issuing or participating in Letters of
Credit or reduces any amount receivable by any Lender, any applicable Lending
Installation or any Issuer in connection with its Eurodollar Loans or Letters of
Credit, or requires any Lender, any applicable Lending Installation or any
Issuer to make any payment calculated by reference to the amount of Eurodollar
Loans or Letters of Credit held or interest received by it, by an amount deemed
material by such Lender or such Issuer, as the case may be,


and the result of any of the foregoing is to increase the cost to such Lender,
the applicable Lending Installation or such Issuer of making or maintaining its
Eurodollar Loans, Letters of Credit or Commitment or to reduce the return
received by such Lender, the applicable Lending Installation or such Issuer in
connection with such Eurodollar Loans, Letters of Credit or Commitment, then,
within 15 days of demand by such Lender or such Issuer, the Borrower shall pay
such Lender or such Issuer such additional amount or amounts as will compensate
such Lender or such Issuer for such increased cost or reduction in amount
received.


3.2 Changes in Capital Adequacy Regulations.


If a Lender or an Issuer determines the amount of capital required or expected
to be maintained by such Lender, any Lending Installation of such Lender, such
Issuer or any corporation controlling such Lender or such Issuer is increased as
a result of a Change, then, within 15 days of demand by such Lender or such
Issuer, the Borrower shall pay such Lender or such Issuer the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender or such Issuer determines is attributable to
this Agreement, its Outstanding Credit Exposure or its Commitment to make Loans
or to issue or participate in Letters of Credit hereunder (after taking into
account such Lender’s policies as to capital adequacy). “Change” means (i) any
change after the date of this Agreement in (or in the interpretation of) the
Risk-Based Capital Guidelines or (ii) any adoption of or change in (or any
change in the interpretation of) any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender, any Lending Installation, any Issuer or any
corporation controlling any Lender or any Issuer. “Risk-Based Capital
Guidelines” means (x) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (y) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital
 
28
 

--------------------------------------------------------------------------------

 
Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.


3.3 Availability of Types of Advances.


If (i) any Lender determines that maintenance of its Eurodollar Loans at a
suitable Lending Installation would violate any applicable law, rule,
regulation, or directive, whether or not having the force of law, (ii) the
Required Lenders determine that (a) deposits of a type and maturity appropriate
to match fund Eurodollar Advances are not available or (b) the interest rate
applicable to a Type of Advance does not accurately reflect the cost of making
or maintaining such Advance or (iii) the Administrative Agent determines that
adequate and reasonable means do not exist for determining the Eurodollar Base
Rate, then the Administrative Agent shall suspend the availability of the
affected Type of Advance and, in the case of clause (i), require any affected
Eurodollar Advances to be repaid or converted to Floating Rate Advances, subject
to the payment of any funding indemnification amounts required by Section 3.4.


3.4 Funding Indemnification.


If any conversion, prepayment or payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made, paid, continued or converted on the date or in the amount specified by the
Borrower for any reason other than default by the Lenders, the Borrower will
indemnify each Lender for any loss or cost incurred by it resulting therefrom,
including any loss or cost in liquidating or employing deposits acquired to fund
or maintain such Eurodollar Advance.


3.5 Taxes.


(i) All payments by the Borrower to or for the account of any Lender, any Issuer
or the Administrative Agent hereunder or under any Note shall be made free and
clear of and without deduction for any and all Taxes. If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender, any Issuer or the Administrative Agent, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender, such Issuer or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within 30 days after such payment is made.


(ii) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Letter
of Credit Application or from the execution or delivery of, or otherwise with
respect to, this Agreement, any Note or any Letter of Credit Application (“Other
Taxes”).
 
29
 

--------------------------------------------------------------------------------



(iii) The Borrower hereby agrees to indemnify the Administrative Agent, each
Lender and each Issuer for the full amount of Taxes or Other Taxes (including
any Taxes or Other Taxes imposed on amounts payable under this Section 3.5) paid
by the Administrative Agent, such Lender or such Issuer and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within 30 days of
the date the Administrative Agent, such Lender or such Issuer makes demand
therefor pursuant to Section 3.6.


(iv) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
less than ten Business Days after the date of this Agreement (or, if later, the
date it becomes a party hereto), (i) deliver to each of the Borrower and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI, certifying in either case that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to each
of the Borrower and the Administrative Agent a United States Internal Revenue
Form W-8BEN or W-9, as the case may be, and certify that it is entitled to an
exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Administrative
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent. All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.


(v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv) above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv) above, the Borrower shall take such
steps as such Non-U.S. Lender shall reasonably request to assist such Non-U.S.
Lender to recover such Taxes.


     (vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent),
 
30
 

--------------------------------------------------------------------------------

 
at the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.


3.6 Lender Statements; Survival of Indemnity.


To the extent reasonably possible and upon the request of the Borrower, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in the judgment of such
Lender, disadvantageous to such Lender. Each Lender or each Issuer, as
applicable, shall deliver a written statement of such Lender or such Issuer to
the Borrower (with a copy to the Administrative Agent) as to any amount due
under Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender or such Issuer
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender or any Issuer shall be payable on demand after
receipt by the Borrower of such written statement. The obligations of the
Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement.


ARTICLE IV 


CONDITIONS PRECEDENT


4.1 Initial Credit Extension.


The Lenders and the Issuers shall not be required to make the initial Credit
Extension hereunder until the Borrower has furnished the Administrative Agent
with (a) all fees required to be paid to the Lenders on the date hereof, (b)
evidence that, prior to or concurrently with the initial Credit Extension
hereunder, all obligations under the Existing Credit Facility have been paid in
full and all commitments to lend thereunder have been terminated and (c) all of
the following, in form and substance satisfactory to each Agent and each Lender,
and in sufficient copies for each Lender:


(i) Copies of the articles or certificate of incorporation of the Borrower,
together with all amendments, certified by the Secretary or an Assistant
Secretary of the Borrower, and a certificate of good standing, certified by the
appropriate governmental officer in its jurisdiction of incorporation, as well
as any other information that any Lender may request that is required by
Section 326 of the USA PATRIOT ACT or necessary for the Administrative Agent or
any Lender to verify the identity of the Borrower as required by Section 326 of
the USA PATRIOT ACT.

31
 

--------------------------------------------------------------------------------

 
(ii) Copies, certified by the Secretary or an Assistant Secretary of the
Borrower, of its by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which the Borrower is a party.


(iii) An incumbency certificate, executed by the Secretary or an Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of the Borrower
authorized to sign the Loan Documents to which the Borrower is a party, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Borrower.


(iv) A certificate, signed by the Chief Accounting Officer or the Chief
Financial Officer of the Borrower, stating that on the initial Borrowing Date no
Default or Unmatured Default has occurred and is continuing.


(v) A written opinion of the Borrower’s counsel, addressed to the Administrative
Agent and the Lenders in a form reasonably satisfactory to the Administrative
Agent and its counsel.


(vi) Executed counterparts of this Agreement executed by the Borrower and each
Lender.


(vii) Any Notes requested by a Lender pursuant to Section 2.13 payable to the
order of each such requesting Lender.


(viii) If the initial Credit Extension will be the issuance of a Letter of
Credit, a properly completed Letter of Credit Application.


(ix) Evidence of the effectiveness of the Great Plains Credit Agreement, having
terms substantially similar to the terms hereof.


(x) Written money transfer instructions, in substantially the form of Exhibit C,
addressed to the Administrative Agent and signed by an Authorized Officer who
has executed and delivered an incumbency certificate in accordance with the
terms hereof, together with such other related money transfer authorizations as
the Administrative Agent may have reasonably requested.


(xi) Such other documents as any Lender or its counsel may have reasonably
requested.


4.2 Each Credit Extension.


The Lenders shall not be required to make any Credit Extension (other than a
Credit Extension that, after giving effect thereto and to the application of the
proceeds thereof, does not
 
32
 

--------------------------------------------------------------------------------

 
increase the aggregate amount of outstanding Credit Extensions) or increase its
Commitment pursuant to any Transfer, unless on the date of such Credit Extension
or Transfer:
 
(i) No Default or Unmatured Default exists or would result from such Credit
Extension.


(ii) The representations and warranties contained in Article V are true and
correct as of the date of such Credit Extension except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date; provided that this clause (ii) shall not apply to
the representations and warranties set forth in Section 5.5 (as it relates to
clause (i) or (ii) of the definition of “Material Adverse Effect”), clause (a)
of the first sentence of Section 5.7 and the second sentence of Section 5.7 with
respect to any borrowing hereunder which is not part of the Initial Credit
Extension.


Each delivery of a Borrowing Notice and each request for the issuance of a
Letter of Credit shall constitute a representation and warranty by the Borrower
that the conditions contained in Sections 4.2(i) and (ii) have been satisfied.
Any Lender may require delivery of a duly completed compliance certificate in
substantially the form of Exhibit A as a condition to making a Credit Extension.


ARTICLE V 


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders that:


5.1 Existence and Standing.


Each of the Borrower and its Significant Subsidiaries is a corporation,
partnership (in the case of Subsidiaries only) or limited liability company duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.


5.2 Authorization and Validity.


The Borrower has the power and authority and legal right to execute and deliver
the Loan Documents and to perform its obligations thereunder. The execution and
delivery by the Borrower of the Loan Documents and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents constitute legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.
 
33
 

--------------------------------------------------------------------------------


5.3 No Conflict; Government Consent.


Neither the execution and delivery by the Borrower of the Loan Documents, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or (ii) the
Borrower’s articles or certificate of incorporation or by-laws or (iii) the
provisions of any indenture, instrument or agreement to which the Borrower is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower pursuant to the
terms of any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by the Borrower, is required to be obtained by the
Borrower in connection with the execution and delivery of the Loan Documents,
the borrowings under this Agreement, the payment and performance by the Borrower
of the Obligations or the legality, validity, binding effect or enforceability
of any of the Loan Documents.


5.4 Financial Statements.


The June 30, 2005, September 30, 2005, December 31, 2005 and March 31, 2006
consolidated financial statements of the Borrower and its Subsidiaries
heretofore delivered to the Lenders were prepared in accordance with GAAP and
fairly present the consolidated financial condition and operations of the
Borrower and its Subsidiaries at such dates and the consolidated results of
their operations for the periods then ended subject, in the case of the June 30,
2005, September 30, 2005 and March 31, 2006 financial statements, to normal
year-end adjustments.


5.5 Material Adverse Change.


Since December 31, 2005, there has been no change in the business, Property,
prospects, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.


5.6 Taxes.


The Borrower and its Significant Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all taxes due and payable pursuant to said returns or
pursuant to any assessment received by the Borrower or any of its Significant
Subsidiaries, except such taxes, if any, as are being contested in good faith
and as to which adequate reserves have been provided in accordance with GAAP and
as to which no Lien exists. No tax liens have been filed and no material claims
are being asserted against the Borrower or any Significant Subsidiary with
respect to any such taxes. The charges, accruals and reserves on the books of
the Borrower and its Significant Subsidiaries in respect of any taxes or other
governmental charges are adequate.
 
34
 

--------------------------------------------------------------------------------

 
5.7 Litigation; etc.


Except as set forth in the Borrower’s ‘34 Act Reports, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which (a) could reasonably be expected to
have a Material Adverse Effect or (b) seeks to prevent, enjoin or delay the
making of any Credit Extension. Other than any liability incident to any
litigation, arbitration or proceeding which could not reasonably be expected to
have a Material Adverse Effect, the Borrower has no material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 5.4.


5.8 ERISA.


The Borrower and each other member of the Controlled Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Code with respect to each Plan, except to the extent
that noncompliance, individually or in the aggregate, has not resulted in and
could not reasonably be expected to result in a Material Adverse Effect. Neither
the Borrower nor any other member of the Controlled Group has (i) sought a
waiver of the minimum funding standard under Section 412 of the Code in respect
of any Plan, (ii) failed to make any required contribution or payment to any
Plan or Multiemployer Plan, or made any amendment to any Plan which has resulted
or could result in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Code or (iii) incurred any liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.


5.9 Accuracy of Information.


No information, exhibit or report furnished by the Borrower or any of its
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.


5.10 Regulation U.


The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock (as
defined in Regulation U), or extending credit for the purpose of purchasing or
carrying margin stock. Margin stock constitutes less than 25% of the value of
those assets of the Borrower and its Subsidiaries which are subject to any
limitation on sale, pledge or other restriction hereunder.


5.11 Material Agreements.


Neither the Borrower nor any Subsidiary is a party to any agreement or
instrument or subject to any charter or other corporate restriction which is
reasonably likely to have a Material Adverse Effect. Neither the Borrower nor
any Subsidiary is in default in the performance,
 
35
 

--------------------------------------------------------------------------------

 
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect.

5.12 Compliance With Laws.


The Borrower and its Subsidiaries have complied with all applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
Property except for any failure to comply with any of the foregoing which could
not reasonably be expected to have a Material Adverse Effect.


5.13 Ownership of Properties.


On the date of this Agreement, the Borrower and its Significant Subsidiaries
will have good title, free of all Liens other than those permitted by
Section 6.12, to all of the Property and assets reflected in the Borrower’s most
recent consolidated financial statements provided to the Administrative Agent as
owned by the Borrower and its Subsidiaries.


5.14 Plan Assets; Prohibited Transactions.


To the Borrower’s knowledge, the Borrower is not an entity deemed to hold “plan
assets” within the meaning of 29 C.F.R.  § 2510.3-101 of another entity’s
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Loans hereunder
gives rise to a prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code.


5.15 Environmental Matters.


Except as set forth in the Borrower’s ‘34 Act Reports, there are no known risks
and liabilities accruing to the Borrower or any of its Subsidiaries due to
Environmental Laws that could reasonably be expected to have a Material Adverse
Effect.


5.16 Investment Company Act.


Neither the Borrower nor any Subsidiary is or is required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.


5.17 Pari Passu Indebtedness.


The Indebtedness under the Loan Documents ranks at least pari passu with all
other unsecured Indebtedness of the Borrower.
 
36
 

--------------------------------------------------------------------------------


        5.18 Solvency.


As of the date hereof and after giving effect to the consummation of the
transactions contemplated by the Loan Documents, the Borrower and each
Significant Subsidiary is solvent. For purposes of the preceding sentence,
solvent means (a) the fair saleable value (on a going concern basis) of the
Borrower’s assets or a Significant Subsidiary’s assets, as applicable, exceed
its liabilities, contingent or otherwise, fairly valued, (b) such Person will be
able to pay its debts as they become due and (c) such Person will not be left
with unreasonably small capital as is necessary to satisfy all of its current
and reasonably anticipated obligations giving due consideration to the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability. The Borrower is
not entering into the Loan Documents with the actual intent to hinder, delay or
defraud its current or future creditors, nor does the Borrower intend to or
believe that it will incur, as a result of entering into this Agreement and the
other Loan Documents, debts beyond its ability to repay.


ARTICLE VI


COVENANTS


During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:


6.1 Financial Reporting.


The Borrower will maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with generally accepted
accounting principles, and furnish to the Lenders:


(i) Within 90 days after the close of each of its fiscal years, an unqualified
audit report certified by an independent registered public accounting firm which
is a member of the “Big Four,” prepared in accordance with GAAP on a
consolidated basis for itself and its Consolidated Subsidiaries, including
balance sheets as of the end of such period and related statements of income,
common shareholders’ equity and cash flows, accompanied by any management letter
prepared by said accountants.


(ii) Within 45 days after the close of the first three quarterly periods of each
of its fiscal years, for itself and its Consolidated Subsidiaries, either (a)
consolidated and consolidating unaudited balance sheets as at the close of each
such period and consolidated and consolidating profit and loss and
reconciliation of surplus statements and a statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by its Chief Accounting Officer or Chief Financial Officer or (b) if
the Borrower is then a “registrant” within the meaning of Rule 1-01 of
 
37
 

--------------------------------------------------------------------------------

 
Regulation S-X of the SEC and required to file a report on Form 10-Q with the
SEC, a copy of the Borrower’s report on Form 10-Q for such quarterly period.


(iii) Together with the financial statements required under Sections 6.1(i) and
(ii), a compliance certificate in substantially the form of Exhibit A signed by
its Chief Accounting Officer or Chief Financial Officer setting forth
calculations of the financial covenants contained in Section 6 and stating that
no Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof.


(iv) As soon as possible and in any event within 10 days after the Borrower or
any member of the Controlled Group knows that any Reportable Event has occurred
with respect to any Plan, a statement, signed by the Chief Accounting Officer or
Chief Financial Officer of the Borrower, describing said Reportable Event and
the action which the Borrower or member of the Controlled Group proposes to take
with respect thereto.


(v) As soon as possible and in any event within two days after receipt of notice
by the Borrower or any member of the Controlled Group of the PBGC’s intention to
terminate any Plan or to have a trustee appointed to administer any Plan, a copy
of such notice.


(vi) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.


(vii) Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Borrower files
with the SEC.


(viii) As soon as possible, and in any event within three days after an
Authorized Officer of the Borrower shall have knowledge thereof, notice of any
change by Moody’s or S&P in the senior unsecured debt rating of the Borrower.


(ix) Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.


The statements and reports required to be furnished by the Borrower pursuant to
clauses (ii), (vi) and (vii) above shall be deemed furnished for such purpose
upon becoming publicly available on the SEC’s EDGAR web page.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or BAS
will make available to the Lenders and Issuers materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean
 
38
 

--------------------------------------------------------------------------------

 
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Agents, the Arrangers, the Issuers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Specified Information, they shall be treated as set forth
in Section 9.11(a)); (y) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public
Investor;” and (z) the Administrative Agent and BAS shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”


6.2 Permits, Etc.


The Borrower will, and will cause each Significant Subsidiary to, take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent failure to do so could not reasonably be expected to have a
Material Adverse Effect; and preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.


6.3 Use of Proceeds.


The Borrower will use the proceeds of the Credit Extensions (i) to repay the
Existing Credit Facility and (ii) for the general corporate and working capital
purposes of the Borrower and its Subsidiaries, including support for the
Borrower’s commercial paper. The Borrower will not use any of the proceeds of
the Credit Extensions to purchase or carry any margin stock (as defined in
Regulation U) or to extend credit for the purpose of purchasing or carrying
margin stock. The Borrower will not permit margin stock to constitute 25% or
more of the value of those assets of the Borrower and its Subsidiaries which are
subject to any limitation on sale, pledge or other restriction hereunder.


6.4 Notice of Default.


The Borrower will, and will cause each Subsidiary to, give prompt notice in
writing to the Administrative Agent and the Lenders of the occurrence of any
Default or Unmatured Default and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect.


6.5 Conduct of Business.


The Borrower will, and will cause each Significant Subsidiary to, carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted and do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a
 
39
 

--------------------------------------------------------------------------------

 
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted.


6.6 Taxes.


The Borrower will, and will cause each Significant Subsidiary to, timely file
United States federal and applicable foreign, state and local tax returns
required by law and pay when due all taxes, assessments and governmental charges
and levies upon it or its income, profits or Property, except those which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves have been set aside in accordance with GAAP.


6.7 Insurance.


The Borrower will, and will cause each Significant Subsidiary to, maintain with
financially sound and reputable insurance companies that are not Affiliates of
the Borrower or its Subsidiaries (other than any captive insurance company)
insurance on all their Properties and business against loss or damage of the
kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons, and the Borrower will furnish to
any Lender upon request full information as to the insurance carried. Such
insurance may be subject to co-insurance, deductibility or similar clauses
which, in effect, result in self-insurance of certain losses; provided that such
self-insurance is in accord with the customary industry practices for Persons in
the same or similar businesses and adequate insurance reserves are maintained in
connection with such self-insurance to the extent required by GAAP.


6.8 Compliance with Laws.


The Borrower will, and will cause each Significant Subsidiary to, comply with
all laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject including all Environmental Laws, the failure
to comply with which could reasonably be expected to have a Material Adverse
Effect.


6.9 Maintenance of Properties; Books of Record.


The Borrower will, and will cause each Significant Subsidiary to, (i) do all
things necessary to maintain, preserve, protect and keep its Property in good
repair, working order and condition, and make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times and (ii) keep proper books of
record and account, in which full and correct entries shall be made of all
material financial transactions and the assets and business of the Borrower and
each Significant Subsidiary in accordance with GAAP; provided that nothing in
this Section shall prevent the Borrower or any Significant Subsidiary from
discontinuing the operation or maintenance of any of its Property or equipment
if such discontinuance is, in the judgment of such Person, desirable in the
conduct of its business.
 
40

--------------------------------------------------------------------------------

 
6.10 Inspection.


The Borrower will, and if a Default or Unmatured Default exists, will cause each
Subsidiary to, permit the Administrative Agent and the Lenders, by their
respective representatives and agents, to inspect any of the Property, books and
financial records of such Person, to examine and make copies of the books of
accounts and other financial records of such Person, and to discuss the affairs,
finances and accounts of such Person with, and to be advised as to the same by,
such Person’s officers at such reasonable times and intervals as the
Administrative Agent or any Lender may designate. After the occurrence and
during the continuance of a Default, any such inspection shall be at the
Borrower’s expense; at all other times, the Borrower shall not be liable to pay
the expenses of the Administrative Agent or any Lender in connection with such
inspections.


6.11 Consolidations, Mergers and Sale of Assets.


The Borrower will not, nor will it permit any Significant Subsidiary to, sell,
lease, transfer, or otherwise dispose of all or substantially all of its assets
(whether by a single transaction or a number of related transactions and whether
at one time or over a period of time) or consolidate with or merge into any
Person or permit any Person to merge into it, except


(i) A Wholly-Owned Subsidiary may be merged into the Borrower.


(ii) Any Significant Subsidiary may sell all or substantially all of its assets
to, or consolidate or merge into, another Significant Subsidiary; provided that,
immediately before and after such merger, consolidation or sale, no Default or
Unmatured Default shall exist.


(iii) The Borrower may sell or transfer accounts receivable pursuant to one or
more securitization transactions.


(iv) The Borrower may sell all or substantially all of its assets to, or
consolidate with or merge into, any other corporation, or permit another
corporation to merge into it; provided that (a) the surviving corporation, if
such surviving corporation is not the Borrower, or the transferee corporation in
the case of a sale of all or substantially all of the Borrower’s assets (1)
shall be a corporation organized and existing under the laws of the United
States of America or a state thereof or the District of Columbia, (2) shall be a
Wholly-Owned Subsidiary of Great Plains, (3) shall expressly assume in a writing
satisfactory to the Administrative Agent the due and punctual payment of the
Obligations and the due and punctual performance of and compliance with all of
the terms of this Agreement and the other Loan Documents to be performed or
complied with by the Borrower and (4) shall deliver all documents required to be
delivered pursuant to Sections 4.1(i), (ii), (iii), (v) and (ix), (b)
immediately before and after such merger, consolidation or sale, there shall not
exist any Default or Unmatured Default and (c) the surviving corporation of such
merger or consolidation, or the transferee corporation of the assets of the
Borrower, as applicable, has, both immediately before and after such
 
41
 

--------------------------------------------------------------------------------

 
merger, consolidation or sale, a Moody’s Rating of Baa3 or better or an S&P
Rating of BBB - or better.


Notwithstanding the foregoing, the Borrower and its Consolidated Subsidiaries
will not convey, transfer, lease or otherwise dispose of (whether in one
transaction or a series of transactions, but excluding (a) sales of inventory in
the ordinary course of business, (b) transactions permitted by clauses (i)
through (iv) above and (c) transfers by the Borrower of assets related to, or
ownership interests in, Iatan 2 to co-owners of Iatan 2 pursuant to the
co-ownership, co-operating or other similar agreements of the co-owners of Iatan
2) in the aggregate within any 12-month period, more than 20% of the aggregate
book value of the assets of the Borrower and its Consolidated Subsidiaries as
calculated as of the end of the most recent fiscal quarter.


6.12 Liens.


The Borrower will not, nor will it permit any Significant Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Borrower or
any of its Significant Subsidiaries, except:


(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.


(ii) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’ and
landlords’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books.


(iii) Liens arising out of pledges or deposits in the ordinary course of
business under worker’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation, other than any Lien imposed under ERISA.


(iv) Liens incidental to the normal conduct of the Borrower or any Significant
Subsidiary or the ownership or leasing of its Property or the conduct of the
ordinary course of its business, including (a) zoning restrictions, easements,
building restrictions, rights of way, reservations, restrictions on the use of
real property and such other encumbrances or charges against real property as
are of a nature generally existing with respect to properties of a similar
character and which are not substantial in amount and do not in any material way
affect the marketability of the same, (b) rights of lessees and lessors under
leases, (c) rights of collecting banks having rights of setoff, revocation,
refund or chargeback with respect to money or instruments of the Borrower or any
Significant Subsidiary on deposit with or in the possession of such banks, (d)
Liens or deposits to secure the performance of statutory obligations, tenders,
bids, contracts,
 
42
 

--------------------------------------------------------------------------------

 
leases, progress payments, performance or return-of-money bonds, surety and
appeal bonds, performance or other similar bonds, letters of credit, or other
obligations of a similar nature incurred in the ordinary course of business, and
(e) Liens required by any contract or statute in order to permit the Borrower or
Significant Subsidiary to perform any contract or subcontract made by it with or
pursuant to the requirements of a governmental entity, in each case which are
not incurred in connection with the borrowing of money, the obtaining of
advances of credit or the payment of the deferred purchase price of Property and
which do not in the aggregate impair the use of Property in the operation of the
business of the Borrower and its Significant Subsidiaries taken as a whole.


(v) Liens arising under the General Mortgage Indenture and Deed of Trust Dated
December 1, 1986 from the Borrower to UMB, N.A.


(vi) Liens on Property of the Borrower existing on the date hereof and any
renewal or extension thereof; provided that the Property covered thereby is not
increased and any renewal or extension of the obligations secured or benefited
thereby is permitted by this Agreement.


(vii) Judgment Liens which secure payment of legal obligations that would not
constitute a Default under Section 7.9.


(viii) Liens on Property acquired by the Borrower or a Significant Subsidiary
after the date hereof, existing on such Property at the time of acquisition
thereof (and not created in anticipation thereof); provided that in any such
case no such Lien shall extend to or cover any other Property of the Borrower or
such Significant Subsidiary, as the case may be.


(ix) Liens on the Property, revenues and/or assets of any Person that exist at
the time such Person becomes a Significant Subsidiary and the continuation of
such Liens in connection with any refinancing or restructuring of the
obligations secured by such Liens.


(x) Liens on Property securing Indebtedness incurred or assumed at the time of,
or within 12 months after, the acquisition of such Property for the purpose of
financing all or any part of the cost of acquiring such Property; provided that
(a) such Lien attaches to such Property concurrently with or within 12 months
after the acquisition thereof, (b) such Lien attaches solely to the Property so
acquired in such transaction and (c) the principal amount of the Indebtedness
secured thereby does not exceed the cost or fair market value determined at the
date of incurrence, whichever is lower, of the Property being acquired on the
date of acquisition.


(xi) Liens on any improvements to Property securing Indebtedness incurred to
provide funds for all or part of the cost of such improvements in a principal
amount not exceeding the cost of construction of such improvements and incurred
within 12 months after completion of such improvements or construction, provided
that such Liens do not
 
43
 

--------------------------------------------------------------------------------

extend to or cover any property of the Borrower or any Significant Subsidiary
other than such improvements.


(xii) Liens to government entities granted to secure pollution control or
industrial revenue bond financings, which Liens in each financing transaction
cover only Property the acquisition or construction of which was financed by
such financings and Property related thereto.


(xiii) Liens on or over gas, oil, coal, fissionable material, or other fuel or
fuel products as security for any obligations incurred by such Person (or any
special purpose entity formed by such Person) for the sole purpose of financing
the acquisition or storage of such fuel or fuel products or, with respect to
nuclear fuel, the processing, reprocessing, sorting, storage and disposal
thereof.


(xiv) Liens on (including Liens arising out of the transfer or sale of, or
financings secured by) accounts receivable and/or contracts which will give rise
to accounts receivable of the Borrower; and other Liens on (including Liens
arising out of the transfer or sale of, or financings secured by) accounts
receivable and/or contracts which will give rise to accounts receivable of any
Subsidiary in an aggregate amount not at any time exceeding $10,000,000.


(xv) Liens on Property or assets of a Significant Subsidiary securing
obligations owing to the Borrower or any Significant Subsidiary.


(xvi) Liens on Property of the Borrower arising in connection with utility
co-ownership, co-operating and similar agreements that are consistent with the
utilities business and ancillary operations.
 
(xvii) Liens on assets held by entities which are required to be included in the
Borrower’s consolidated financial statements solely as a result of the
application of Financial Accounting Standards Board Interpretation No. 46R, as
it may be amended or supplemented.
 
(xviii) Liens securing Swap Contracts permitted to be incurred under this
Agreement.
 
(xix) Liens securing any extension, renewal, replacement or refinancing of
Indebtedness secured by any Lien referred to in the foregoing clauses (viii),
(ix), (x), (xi), (xii), (xiii) and (xx); provided that (A) such new Lien shall
be limited to all or part of the same Property that secured the original Lien
(plus improvements on such Property) and (B) the amount secured by such Lien at
such time is not increased to any amount greater than the amount outstanding at
the time of such renewal, replacement or refinancing.
 
(xx) Liens which would otherwise not be permitted by clauses (i) through (xix)
securing additional Indebtedness of the Borrower or a Significant Subsidiary;
provided that after giving effect thereto the aggregate unpaid
 
44
 

--------------------------------------------------------------------------------

principal amount of Indebtedness (including Capitalized Lease Obligations) of
the Borrower and its Significant Subsidiaries (including prepayment premiums and
penalties) secured by Liens permitted by this clause (xv) shall not exceed the
greater of (a) $35,000,000 and (b) 10% of Consolidated Tangible Net Worth.
 
6.13 Affiliates.


Except to the extent required by applicable law with respect to transactions
among the Borrower and its Subsidiaries, the Borrower will not, and will not
permit any Subsidiary to, enter into any transaction (including the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.


6.14 ERISA.


The Borrower will not, nor will it permit any Significant Subsidiary to, (i)
voluntarily terminate any Plan, so as to result in any material liability of the
Borrower or any Significant Subsidiary to the PBGC or (ii) enter into any
Prohibited Transaction (as defined in Section 4975 of the Code and in
Section 406 of ERISA) involving any Plan which results in any liability of the
Borrower or any Significant Subsidiary that could reasonably be expected,
individually or in the aggregate, to cause a Material Adverse Effect or (iii)
cause any occurrence of any Reportable Event which results in any liability of
the Borrower or any Significant Subsidiary to the PBGC that could reasonably be
expected, individually or in the aggregate, to cause a Material Adverse Effect
or (iv) allow or suffer to exist any other event or condition known to the
Borrower which results in any material liability of the Borrower or any
Significant Subsidiary to the PBGC.


6.15 Total Indebtedness to Total Capitalization.


The Borrower shall at all times cause the ratio of (i) Total Indebtedness to
(ii) Total Capitalization to be less than or equal to 0.65 to 1.0.


6.16 Restrictions on Subsidiary Dividends.


The Borrower will not, nor will it permit any Significant Subsidiary to, be a
party to any agreement prohibiting or restricting the ability of such
Significant Subsidiary to declare or pay dividends to the Borrower; provided
that the foregoing provisions of this Section 6.16 shall not prohibit the
Borrower or any Significant Subsidiary from entering into any debt instrument
containing a total debt to capitalization covenant.

45
 

--------------------------------------------------------------------------------


ARTICLE VII


DEFAULTS


The occurrence of any one or more of the following events shall constitute a
Default:


7.1 Any representation or warranty made or deemed made by or on behalf of the
Borrower to the Lenders or the Administrative Agent under or in connection with
this Agreement, any Loan, or any certificate or information delivered in
connection with this Agreement or any other Loan Document shall be materially
false on the date as of which made.


7.2 Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligations within one Business Day after the same becomes due, or
nonpayment of interest upon any Loan or of any fee or other obligation under any
of the Loan Documents within three Business Days after the same becomes due.


7.3 The breach by the Borrower of any of the terms or provisions of Section 6.3,
6.10 (with respect to the Borrower and its Significant Subsidiaries only), 6.11,
6.12, 6.13, 6.15 or 6.16.


7.4 The breach by the Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) of any of the terms or provisions of
this Agreement which is not remedied within 30 days after the earlier of (a) the
Borrower becoming aware of such breach and (b) receipt by the Borrower of
written notice from the Administrative Agent or any Lender; provided that if
such breach is capable of cure but (i) cannot be cured by payment of money and
(ii) cannot be cured by diligent efforts within such 30-day period, but such
diligent efforts shall be properly commenced within such 30-day period and the
Borrower is diligently pursuing, and shall continue to pursue diligently, remedy
of such failure, the cure period shall be extended for an additional 90 days,
but in no event beyond the Facility Termination Date.


7.5 Failure of the Borrower or any of its Significant Subsidiaries to pay when
due any Indebtedness aggregating in excess of $25,000,000 (“Material
Indebtedness”); or the default by the Borrower or any of its Significant
Subsidiaries in the performance of any term, provision or condition contained in
any agreement under which any such Material Indebtedness was created or is
governed, or any other event shall occur or condition exist, the effect of which
default or event is to cause, or to permit the holder or holders of such
Material Indebtedness to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of the Borrower or any of
its Significant Subsidiaries shall be declared to be due and payable or required
to be prepaid or repurchased (other than by a regularly scheduled payment) prior
to the stated maturity thereof; or the Borrower or any of its Significant
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due.


7.6 The Borrower or any of its Significant Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it
 
46
 

--------------------------------------------------------------------------------

 
or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate, partnership or limited liability
company action to authorize or effect any of the foregoing actions set forth in
this Section 7.6 or (vi) fail to contest in good faith any appointment or
proceeding described in Section 7.7.


7.7 Without the application, approval or consent of the Borrower or any of its
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in
Section 7.6(iv) shall be instituted against the Borrower or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 30 consecutive days.


7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.


7.9 The Borrower or any of its Significant Subsidiaries shall fail within 30
days to pay, bond or otherwise discharge (i) any judgment or order for the
payment of money in excess of $25,000,000 (either singly or in the aggregate
with other such judgments) or (ii) any non-monetary final judgment that has, or
could reasonably be expected to have, a Material Adverse Effect, in either case
which is not stayed on appeal or otherwise being appropriately contested in good
faith.


7.10 A Change of Control shall occur.


7.11 A Reportable Event shall have occurred with respect to a Plan which could
reasonably be expected to have a Material Adverse Effect and, 30 days after
notice thereof shall have been given to the Borrower by the Administrative Agent
or any Lender, such Reportable Event shall still exist.


7.12 Any authorization or approval or other action by any governmental authority
or regulatory body required for the execution, delivery or performance of this
Agreement or any other Loan Document by the Borrower shall fail to have been
obtained or be terminated, revoked or rescinded or shall otherwise no longer be
in full force and effect, and such occurrence shall (i) adversely affect the
enforceability of the Loan Documents against the Borrower and (ii) to the extent
that such occurrence can be cured, shall continue for five days.

47 

--------------------------------------------------------------------------------

 
7.13 Great Plains shall fail to own, directly or indirectly, all of the
outstanding stock of the Borrower which, in the absence of any contingency, has
the right to vote in an election of directors of the Borrower.


ARTICLE VIII


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


8.1 Acceleration; Letter of Credit Account.


(a) If any Default described in Section 7.6 or 7.7 occurs with respect to the
Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the Issuers to issue Letters of Credit shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent,
any Lender or any Issuer and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Administrative Agent an amount in immediately available funds, which funds
shall be held in the LC Collateral Account, equal to the excess of (i) the
amount of Letter of Credit Obligations at such time over (ii) the amount on
deposit in the LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”). If any other
Default occurs, the Administrative Agent may with the consent, or shall at the
request, of the Required Lenders, (x) terminate or suspend the obligations of
the Lenders to make Loans hereunder and the obligation and power of the Issuers
to issue Letters of Credit, or declare the Obligations to be due and payable, or
both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives, and (y) upon notice to the Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent in immediately available funds the Collateral Shortfall
Amount, which funds shall be deposited in the LC Collateral Account.


If (a) within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to the Borrower) and (b) before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrower, rescind and annul such acceleration and/or
termination.


8.2 Amendments.


Subject to the provisions of this Article VIII, the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided that no such supplemental agreement shall:

48 

--------------------------------------------------------------------------------

 
(i) Extend the final maturity of any Loan or the expiry date of any Letter of
Credit to a date after the Facility Termination Date or forgive all or any
portion of the principal amount thereof, or reduce the rate or extend the time
of payment of interest or fees thereon, without the consent of each Lender
directly affected thereby.


(ii) Reduce the percentage specified in the definition of Required Lenders,
without the consent of each Lender directly affected thereby.


(iii) Increase the amount of the Commitment of any Lender without the consent of
such Lender (except as provided for in Section 2.6), or extend the Facility
Termination Date (except as provided for in Section 2.20), reduce the amount or
extend the payment date for, the mandatory payments required under Section 2.2,
or permit the Borrower to assign its rights under this Agreement without the
consent of each Lender directly affected thereby.


(iv) Amend this Section 8.2 without the consent of each Lender directly affected
thereby.


(v) Release any funds from the LC Collateral Account, except to the extent such
release is expressly permitted hereunder without the consent of each Lender
directly affected thereby.


No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision of this Agreement relating to any
Issuer shall be effective without the written consent of such Issuer. The
Administrative Agent may waive payment of the fee required under Section 12.1(b)
without obtaining the consent of any other party to this Agreement.


8.3 Preservation of Rights.


No delay or omission of the Lenders, the Issuers or the Administrative Agent to
exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Credit Extension notwithstanding the existence of a Default or the
inability of the Borrower to satisfy the conditions precedent to such Credit
Extension shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant to Section 8.2,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent, the Lenders and the Issuers
until the Obligations have been paid in full.
 
49
 

--------------------------------------------------------------------------------



ARTICLE IX 


GENERAL PROVISIONS


9.1 Survival of Representations.


All representations and warranties of the Borrower contained in this Agreement
shall survive the making of the Credit Extensions herein contemplated.


9.2 Governmental Regulation.


Anything contained in this Agreement to the contrary notwithstanding, no Lender
shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.


9.3 Headings.


Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.


9.4 Entire Agreement.


The Loan Documents embody the entire agreement and understanding among the
Borrower, the Administrative Agent, the Lenders and the Issuers and supersede
all prior agreements and understandings among the Borrower, the Administrative
Agent, the Lenders and the Issuers relating to the subject matter thereof.


9.5 Several Obligations; Benefits of this Agreement.


The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such). The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns; provided
that the parties hereto expressly agree that each Arranger shall enjoy the
benefits of the provisions of Sections 9.6, 9.10 and 10.7 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.


9.6 Expenses; Indemnification.


(i) The Borrower shall reimburse the Agents and the Arrangers for any reasonable
costs and expenses (including fees and charges of outside counsel for the
Agents) paid or incurred by the Agents or the Arrangers in connection with the
preparation, negotiation, execution, delivery, syndication, distribution
(including via the internet), review, amendment,
 
50
 

--------------------------------------------------------------------------------

 
modification, and administration of the Loan Documents. The Borrower also agrees
to reimburse each Agent, each Arranger, each Lender and each Issuer for any
reasonable costs, internal charges and expenses (including fees and charges of
attorneys for such Agent, such Arranger, such Lender and such Issuer, which
attorneys may be employees of such Agent, such Arranger, such Lender or such
Issuer) paid or incurred by either Agent, either Arranger, any Lender or any
Issuer in connection with the collection and enforcement, attempted enforcement,
and preservation of rights and remedies under, any of the Loan Documents
(including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Obligations and during any legal proceeding).


(ii) The Borrower hereby further agrees to indemnify each Agent, each Arranger,
each Lender, each Issuer, their respective affiliates and the directors,
officers and employees of the foregoing against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including all expenses of
litigation or preparation therefor whether or not either Agent, either Arranger,
any Lender or any Issuer or any affiliate is a party thereto) which any of them
may pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. In the case of any investigation, litigation or proceeding to
which the indemnity in this Section applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by a
third party, by the Borrower or by any affiliate of the Borrower. The
obligations of the Borrower under this Section 9.6 shall survive the payment of
the Obligations and termination of this Agreement.


(iii) To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under subsection (i) or (ii) of this Section to be paid by
it to the Administrative Agent (or any sub-agent thereof), any Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or any
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or any
Issuer in connection with such capacity.


9.7 Numbers of Documents.


All statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.
 
51
 

--------------------------------------------------------------------------------

 
9.8 Accounting.


Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with GAAP.


9.9 Severability of Provisions.


Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.


9.10 Nonliability of Lenders.


The relationship between the Borrower on the one hand and the Lenders, the
Issuers and the Agents on the other hand shall be solely that of borrower and
lender. None of either Agent, either Arranger, any Lender or any Issuer shall
have any fiduciary responsibilities to the Borrower. None of either Agent,
either Arranger, any Lender or any Issuer undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that none of
either Agent, either Arranger, any Lender or any Issuer shall have liability to
the Borrower (whether sounding in tort, contract or otherwise) for losses
suffered by the Borrower in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. None of either
Agent, either Arranger, any Lender, any Issuer or any Related Party of any of
the foregoing Persons shall have any liability with respect to, and the Borrower
hereby waives, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages suffered by the Borrower in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby. None of either Agent, either Arranger, any Lender, any
Issuer or any Related Party of any of the foregoing Persons shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent such recipient receives such information due to the gross
negligence of the party from which recovery is sought.


9.11 Limited Disclosure.


(a) Neither the Administrative Agent nor any Lender may disclose to any Person
any Specified Information (as defined below) except (i) to its, and its
Affiliates’, officers, employees, agents, accountants, legal counsel, advisors
and other representatives who have a need to know such Specified Information (it
being understood that the Persons to whom such disclosure is
 
52
 

--------------------------------------------------------------------------------

 
made will be informed of the confidential nature of such Specified Information
and instructed to keep such Specified Information confidential) or (ii) with the
Borrower’s prior consent. “Specified Information” means information that the
Borrower furnishes to the Administrative Agent or any Lender that is designated
in writing as confidential, but does not include any such information that is or
becomes generally available to the public or that is or becomes available to the
Administrative Agent or such Lender from a source other than the Borrower.


(b) The provisions of clause (a) above shall not apply to Specified Information
(i) that is a matter of general public knowledge or has heretofore been or is
hereafter published in any source generally available to the public, (ii) that
is required to be disclosed by law, regulation or judicial order, (iii) that is
requested by any regulatory body with jurisdiction over the Administrative Agent
or any Lender, or (iv) that is disclosed (A) to legal counsel, accountants and
other professional advisors to such Lender, (B) in connection with the exercise
of any right or remedy hereunder or under any Note or any suit or other
litigation or proceeding relating to this Agreement or any Note, (C) to a rating
agency if required by such agency in connection with a rating relating to Credit
Extensions hereunder or (D) to assignees or participants or potential assignees
or participants who agree to be bound by the provisions of this Section 9.11.


9.12 USA PATRIOT ACT NOTIFICATION.


The following notification is provided to the Borrower pursuant to Section 326
of the USA Patriot Act of 2001, 31 U.S.C. Section 5318: IMPORTANT INFORMATION
ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the government fight the
funding of terrorism and money laundering activities, Federal law requires all
financial institutions to obtain, verify and record information that identifies
each person or entity that opens an account, including any deposit account,
treasury management account, loan, other extension of credit or other financial
services product. What this means for the Borrower: When the Borrower opens an
account, the Lenders will ask for the Borrower’s name, tax identification
number, business address and other information that will allow the
Administrative Agent and the Lenders to identify the Borrower. The
Administrative Agent and the Lenders may also ask to see the Borrower’s legal
organizational documents or other identifying documents.


9.13 Nonreliance.


Each Lender hereby represents that it is not relying on or looking to any margin
stock (as defined in Regulation U of the FRB) for the repayment of the Loans
provided for herein.




9.14 No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Agents and the Arrangers,
on the other hand, and the
 
53
 

--------------------------------------------------------------------------------

 
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each Agent and Arranger is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Borrower
or any of its Affiliates, stockholders, creditors or employees or any other
Person; (iii) no Agent or Arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any Agent or Arranger has
advised or is currently advising the Borrower or any of its Affiliates on other
matters) and no Agent or Arranger has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Agents and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Agent or Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Agents and the Arrangers have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against any Agent
and any Arranger with respect to any breach or alleged breach of agency or
fiduciary duty.


ARTICLE X


THE ADMINISTRATIVE AGENT


10.1 Appointment and Authority.


Each of the Lenders and the Issuers hereby irrevocably appoints Bank of America
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuers, and the
Borrower shall have no rights as a third party beneficiary of any of such
provisions.


10.2 Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory
 
54
 

--------------------------------------------------------------------------------

 
capacity for and generally engage in any kind of business with the Borrowers or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


10.3 Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:


(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Unmatured Default has occurred and is continuing;


(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.1 and 8.2) or (ii) in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default or Unmatured Default unless and
until notice describing such Default or Unmatured Default is given to the
Administrative Agent by the Borrower, a Lender or an Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Unmatured Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
55
 

--------------------------------------------------------------------------------

 
10.4 Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuer prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.


10.5 Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.


10.6 Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for
 
56
 

--------------------------------------------------------------------------------

 
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.6 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuer, (b) the retiring Issuer shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuer to
effectively assume the obligations of the retiring Issuer with respect to such
Letters of Credit.


10.7 Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and each Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


10.8 No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the Bookrunners or
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuer hereunder.


10.9 Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C
 
57
 

--------------------------------------------------------------------------------

 
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuers
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the Issuers and the Administrative Agent under
Sections 2.5, 2.19(d), and 9.6) allowed in such judicial proceeding; and


(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.5
and 9.6.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
 


ARTICLE XI


SETOFF; RATABLE PAYMENTS


11.1 Setoff.


In addition to, and without limitation of, any rights of the Lenders under
applicable law, if the Borrower becomes insolvent, however evidenced, or any
Default occurs, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any time held or owing by any Lender or any Affiliate of any
Lender to or for the credit or account of the Borrower may be offset and applied
toward the payment of the Obligations owing to such Lender, whether or not the
Obligations, or any part hereof, shall then be due.

58 
 

--------------------------------------------------------------------------------

 
11.2 Ratable Payments.


If any Lender, whether by setoff or otherwise, has payment made to it upon its
Outstanding Credit Exposure (other than payments received pursuant to
Section 3.1, 3.2, 3.4 or 3.5 and payments made to any Issuer in respect of
Reimbursement Obligations so long as the Lenders have not funded their
participations therein) in a greater proportion than that received by any other
Lender, such Lender agrees, promptly upon demand, to purchase a portion of the
Aggregate Outstanding Credit Exposure held by the other Lenders so that after
such purchase each Lender will hold its Pro Rata Share of the Aggregate
Outstanding Credit Exposure. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
accordance with their respective Pro Rata Shares. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.


ARTICLE XII


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


12.1 Successors and Assigns.


(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (d) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuers and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b) participations in Letter of Credit Obligations) at the time owing
to it); provided that


(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans
 
59
 

--------------------------------------------------------------------------------

 
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment Agreement, as of the Trade Date,
shall not be less than $5,000,000 unless each of the Administrative Agent and,
so long as no Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;


(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;


(iii) any assignment of a Commitment must be approved by the Administrative
Agent and the Issuers unless the Person that is the proposed assignee is itself
a Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee);


(iv) such Lender shall at the same time enter into an Assignment Agreement (as
defined in the Great Plains Credit Agreement) with the same Eligible Assignee(s)
in an amount representing an equal proportion of such Lender’s Commitment (as
defined in the Great Plains Credit Agreement) under the Great Plains Credit
Agreement; and


(v) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement, together with a processing and
recordation fee in the amount, if any, required as set forth in Schedule III,
and the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 3.1, 3.4, 3.5, and 9.6 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such
 
60
 

--------------------------------------------------------------------------------

 
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and Letter of Credit Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrower and the Issuers at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.


(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in
Letter of Credit Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the proviso to
Section 8.2 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.1 as though it were a Lender, provided such
Participant agrees to be subject to Section 11.2 as though it were a Lender.


(e) A Participant shall not be entitled to receive any greater payment under
Section 3.1 or 3.5 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.5 unless the Borrower
is notified
 
61
 

--------------------------------------------------------------------------------

 
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 3.5(iv) as though it were a
Lender.


(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


(h)  Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days’ notice to the Borrower
and the Lenders, resign as an Issuer. In the event of any such resignation as an
Issuer, the Borrower shall be entitled to appoint from among the Lenders another
Issuer hereunder; provided, however, that no failure by the Borrower to appoint
any such Issuer shall affect the resignation of Bank of America as an Issuer. If
Bank of America resigns as an Issuer, it shall retain all the rights, powers,
privileges and duties of an Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as Issuer and all
Letter of Credit Obligations with respect thereto (including the right to
require the Lenders to fund risk participations pursuant to Section 2.19(e)).


12.2 Replacement of Lenders.


If (i) any Lender requests compensation under Section 3.1, (ii) the Borrower is
required to pay any additional amount to any Lender or any governmental
authority for the account of any Lender pursuant to Section 3.4 or (iii) any
Lender is a Non-Extending Lender pursuant to Section 2.20(b), then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.1(b)), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment), provided that:


(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 12.1(b);
 
62
 

--------------------------------------------------------------------------------

 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from such Eligible Assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);


(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.1 or payments required to be made pursuant to Section 3.4, such
assignment will result in a reduction in such compensation or payments
thereafter; and


(d) such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 


ARTICLE XIII


NOTICES


13.1 Notices.


Except as otherwise permitted by Section 2.14 with respect to borrowing notices,
all notices, requests and other communications to any party hereunder shall be
in writing (including electronic transmission, facsimile transmission or similar
writing) and shall be given to such party: (i) in the case of the Borrower or
the Administrative Agent, at its address or facsimile number set forth on
Schedule IV, (ii) in the case of any Lender, at its address or facsimile number
specified in its Administrative Questionnaire or (iii) in the case of any party,
at such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the Administrative Agent and the Borrower in
accordance with the provisions of this Section 13.1. Each such notice, request
or other communication shall be effective (a) if given by facsimile
transmission, when transmitted to the facsimile number specified in this
Section and confirmation of receipt is received, (b) if given by mail, 72 hours
after such communication is deposited in the mails with first class postage
prepaid, addressed as aforesaid, or (c) if given by any other means, when
delivered (or, in the case of electronic transmission, received) at the address
specified in this Section; provided that notices to the Administrative Agent
under Article II shall not be effective until received.


13.2 Change of Address.


The Borrower, the Administrative Agent and any Lender may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.
 
63
 

--------------------------------------------------------------------------------

 
ARTICLE XIV


COUNTERPARTS


This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by
facsimile transmission or telephone that it has taken such action.


ARTICLE XV


OTHER AGENTS


No Lender identified on the cover page, the signature pages or otherwise in this
Agreement, or in any document related hereto, as being the “Syndication Agent”
or a “Co-Documentation Agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement in such capacity other
than those applicable to all Lenders. Each Lender acknowledges that it has not
relied, and will not rely, on the Syndication Agent or any Co-Documentation
Agent in deciding to enter into this Agreement or in taking or refraining from
taking any action hereunder or pursuant hereto.


ARTICLE XVI


CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


16.1 CHOICE OF LAW.


THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT
THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.


16.2 CONSENT TO JURISDICTION.


THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY, NEW YORK
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY ISSUER TO BRING PROCEEDINGS
 
64
 

--------------------------------------------------------------------------------

 
AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY
AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK CITY, NEW YORK.


16.3 WAIVER OF JURY TRIAL.


THE BORROWER, THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH ISSUER HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.


ARTICLE XVII


TERMINATION OF EXISTING CREDIT FACILITY


Lenders which are parties to the Existing Credit Facility (and which constitute
“Required Lenders” under and as defined in the Existing Credit Facility) hereby
waive any advance notice requirement for terminating the commitments under the
Existing Credit Facility, and the Borrower and the applicable Lenders agree that
the Existing Credit Facility and the commitments thereunder shall be terminated
on the date hereof (except for any provisions thereof which by their terms
survive termination thereof).
 
65
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Borrower, the Lenders, the Issuers and the Agents have
executed this Agreement as of the date first above written.
 

 
KANSAS CITY POWER & LIGHT COMPANY
       
By:
/s/Michael W. Cline
 
Name:
Michael W. Cline
 
Title:
Treasurer and Chief Risk Officer

 

--------------------------------------------------------------------------------

 

 
BANK OF AMERICA, N.A.,
as Administrative Agent
       
By:
/s/Kevin Wagley
 
Name:
Kevin Wagley
 
Title:
Senior Vice President

 

--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A.,
as an Issuer and as a Lender
       
By:
/s/Kevin Wagley
 
Name:
Kevin Wagley
 
Title:
Senior Vice President

 

--------------------------------------------------------------------------------

 

 
JPMORGAN CHASE BANK, N.A., as Syndication Agent, as an Issuer and as a Lender
       
By:
/s/Nancy R. Barwig
 
Name:
Nancy R. Barwig
 
Title:
Vice President

 

--------------------------------------------------------------------------------




 
BNP PARIBAS,
as a Lender
       
By:
/s/Francis J. DeLaney
 
Name:
Francis J. DeLaney
 
Title:
Managing Director
             
By:
/s/Andrew Platt
 
Name:
Andrew Platt
 
Title:
Director

 

--------------------------------------------------------------------------------

 

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LIMITED, CHICAGO BRANCH,
as a Lender
       
By:
/s/Tsuguyuki Umene
 
Name:
Tsuguyuki Umene
 
Title:
Deputy General Manager

 

--------------------------------------------------------------------------------


 
WACHOVIA BANK N.A.,
as a Lender
       
By:
/s/Allison Newman
 
Name:
Allison Newman
 
Title:
Vice President

 

--------------------------------------------------------------------------------

 

 
BANK OF NEW YORK,
as a Lender
       
By:
/s/John-Paul Marotta
 
Name:
John Paul Marotta
 
Title:
Managing Director

 

--------------------------------------------------------------------------------




 
KEYBANK NATIONAL ASSOCIATION,
as a Lender
       
By:
/s/Keven D. Smith
 
Name:
Keven D. Smith
 
Title:
Senior Vice President

 

--------------------------------------------------------------------------------

 

 
THE BANK OF NOVA SCOTIA,
as a Lender
       
By:
/s/Thane Rattew
 
Name:
Thane Rattew
 
Title:
Managing Director

 

--------------------------------------------------------------------------------




 
UMB BANK, N.A.,
as a Lender
       
By:
/s/Robert P. Elbert
 
Name:
Robert P. Elbert
 
Title:
Senior Vice President

 

--------------------------------------------------------------------------------

 

 
COMMERCE BANK, N.A.,
as a Lender
             
By:
/s/R. David Emley, Jr.
 
Name:
David Emley, Jr.
 
Title:
Vice President